Exhibit 10.12

EMPLOYMENT AGREEMENT

BY AND AMONG

AMEDISYS, INC.,

AMEDISYS HOLDING, L.L.C.

AND

PAUL B. KUSSEROW

DATED AS OF DECEMBER 11, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.  

Section 1.

 

Recitals. The above Recitals are incorporated herein by this reference

     1   

Section 2.

 

Definitions

     1   

Section 3.

 

Term

     3   

Section 4.

 

Title, Position, Duties and Responsibilities

     3   

Section 5.

 

Base Salary; Bonus; Equity Awards

     4   

Section 6.

 

Employee Incentive Compensation and Benefit Programs

     5   

Section 7.

 

Relocation and Travel Expenses

     5   

Section 8.

 

Reimbursement of Business and Other Expenses

     6   

Section 9.

 

Termination of Employment

     6   

Section 10.

 

Intentionally Omitted

     13   

Section 11.

 

Confidentiality; Cooperation with Regard to Litigation; Non-Disparagement;
Return of Company Materials

     13   

Section 12.

 

Non-competition/Prior Employment Covenants

     15   

Section 13.

 

Non-solicitation of Employees and Customers

     16   

Section 14.

 

Standstill

     16   

Section 15.

 

Remedies

     18   

Section 16.

 

Resolution of Disputes

     18   

Section 17.

 

Indemnification

     20   

Section 18.

 

Potential Reduction in Payments

     20   

Section 19.

 

Effect of Agreement on Other Benefits

     21   

Section 20.

 

Assignability: Binding Nature; Solidary Obligations

     21   

Section 21.

 

Representation

     21   

Section 22.

 

Entire Agreement

     21   

Section 23.

 

Amendment or Waiver

     21   

Section 24.

 

Severability

     21   

Section 25.

 

Survival

     22   

Section 26.

 

Beneficiaries/References

     22   

Section 27.

 

Governing Law/Exclusive Jurisdiction

     22   

Section 28.

 

Notices

     23   

Section 29.

 

Captions

     23   

Section 30.

 

Counterparts

     23   

Section 31.

 

Section 409A Compliance

     23   

 

i



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
December 11, 2014, by and among Amedisys, Inc., a Delaware corporation having
its headquarters at 5959 South Sherwood Forest Boulevard, Baton Rouge,
Louisiana, 70816 (“Amedisys” or the “Company”), Amedisys Holding, L.L.C., a
Louisiana limited liability company having its headquarters at 5959 South
Sherwood Forest Boulevard, Baton Rouge, Louisiana 70816 (“Holding”), and Paul B.
Kusserow, a person of the age of majority (“Executive”).

RECITALS

WHEREAS, the Company and Holding desire to employ Executive as the Company’s
President and Chief Executive Officer, and Executive desires to accept such
employment, pursuant to the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company, Holding and Executive (individually a
“Party” and together the “Parties”) agree to be bound in accordance with the
terms of this Agreement.

Section 1.        Recitals. The above Recitals are incorporated herein by this
reference.

Section 2.        Definitions.

 

  (a) The terms below are used in this Agreement, including the preamble and
recitals, as so defined. As used herein, the following terms shall have the
following meanings:

“2014 Equity Awards” shall have the meaning set forth in Section 5(c).

“2015 Equity Awards” shall have the meaning set forth in Section 5(c).

“AAA” shall have the meaning set forth in Section 16.

“Agreement” shall have the meaning set forth in the preamble above.

“Amedisys” shall have the meaning set forth in the preamble above.

“Base Salary” shall have the meaning set forth in Section 5(a).

“Beneficial Owner” shall have the meaning set forth in Section 9(c).

“Board” shall have the meaning set forth in Section 4(d).

“Cause” shall have the meaning set forth in Section 9(b).

“Change in Control” shall have the meaning set forth in Section 9(c).

“COBRA” shall have the meaning set forth in Section 9(c).

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
or any successor provision of law, and the regulations promulgated thereunder.



--------------------------------------------------------------------------------

“Committee” shall have the meaning set forth in Section 5(a).

“Company” shall have the meaning set forth in the preamble above.

“Confidential Information” shall have the meaning set forth in Section 11(c).

“Coverage Period” shall have the meaning set forth in Section 9(c).

“Disability” shall have the meaning set forth in Section 9(a).

“Earliest Payment Date” shall mean (i) if the amount paid is subject to
Section 409A of the Code and does not qualify for an exemption under
Section 409A of the Code or regulations or other guidance promulgated
thereunder, the fifty-second (52nd) day after Executive’s termination of
employment and (ii) if the amount paid is not subject to Section 409A of the
Code or qualifies for an exemption under Section 409A of the Code or regulations
or other guidance promulgated thereunder, the earlier of the date in (i) above
or the first date that Executive’s release of claims (as described in Section
8(i)) becomes irrevocable.

“Effective Date” shall have the meaning set forth in Section 3(a).

“Exchange Act” shall have the meaning set forth in Section 9(c).

“Excise Tax” shall have the meaning set forth in Section 18(a).

“Executive” shall have the meaning set forth in the preamble above.

“Fair Market Value” shall have the meaning set forth in Section 6.

“409A Payment Date” shall have the meaning set forth in Section 9(i).

“Good Reason” shall have the meaning set forth in Section 9(c).

“Holding” shall have the meaning set forth in the preamble above.

“Housing and Travel Reimbursement” shall have the meaning set forth in
Section 7(b).

“Net After-Tax Receipt” shall have the meaning set forth in Section 18(b).

“Party” shall have the meaning set forth in the Recitals above.

“Parties” shall have the meaning set forth in the Recitals above.

“Payments” shall have the meaning set forth in Section 18(a).

“Person” shall have the meaning set forth in Section 9(c).

“Relocation Reimbursement” shall have the meaning set forth in Section 7(a).

“Restricted Area” shall have the meaning set forth in Section 12(a).

“Restricted Business” shall have the meaning set forth in Section 12(a).

 

2



--------------------------------------------------------------------------------

“Restriction Period” shall have the meaning set forth in Section 12(b).

“Severance Period” shall have the meaning set forth in Section 9(c).

“Significant Subsidiary” shall have the meaning set forth in Section 9(c).

“Standstill” shall have the meaning set forth in Section 14.

“Subsidiary” shall have the meaning set forth in Section 11(d).

“Target Bonus” shall have the meaning set forth in Section 5(b).

“Third Party” shall have the meaning set forth in Section 18(d).

“Term” shall have the meaning set forth in Section 3(a).

“Willful” shall have the meaning set forth in Section 9(b).

 

  (b) References to “Sections,” “Subsections,” and “Attachments” shall be to
Sections, Subsections and Attachments, respectively, of this Agreement unless
otherwise specifically provided. Any of the terms defined in Section 2(a) may,
unless the context otherwise requires, be used in the singular or the plural
depending on the reference. In this Agreement, “hereof,” “herein,” “hereto,”
“hereunder” and the like mean and refer to this Agreement as a whole and not
merely to the specific section, paragraph or clause in which the respective word
appears; words importing gender include the other gender; references to
“writing” include email, printing, typing lithography and other means of
reproducing words in a tangible or visible form; the words “including,”
“includes” and “include” shall be deemed to be followed by the words “without
limitation;” references to agreements and other contractual instruments shall be
deemed to include subsequent amendments, assignments, and other modifications
thereto, but only to the extent such amendments, assignments and other
modifications are not prohibited by the terms of this Agreement; references to
Parties include their respective permitted successors and assigns; and all
references to statutes and regulations shall include any amendments of same and
any successor statutes and regulations.

Section 3.        Term.

The term of Executive’s employment under this Agreement (the “Term”) shall
commence on December 16, 2014 (the “Effective Date”), and expire on March 1,
2019, unless terminated prior thereto in accordance herewith. This Agreement
shall not be automatically renewable and, unless mutually extended by the
Parties by an agreement in writing, shall terminate upon the expiration of the
Term; provided, however, that simultaneously with the expiration of the Term and
termination of this Agreement, Executive’s employment shall continue on an “at
will” basis unless or until such “at will” employment is terminated by the
Company or Executive by notice in writing.

Section 4.        Title, Position, Duties and Responsibilities.

 

  (a) Generally. Executive shall serve as President and Chief Executive Officer
of the Company. Executive shall have and perform such duties, responsibilities,
and authorities as are customary for the President and Chief Executive Officer
of corporations of similar

 

3



--------------------------------------------------------------------------------

  size and businesses as the Company as they may exist from time to time and as
are consistent with such positions and status. Executive shall devote all of his
business time and attention (except for periods of vacation or absence due to
illness and other activities permitted pursuant to Section 4(b)) and his best
efforts, abilities, experience and talent to the position of President and Chief
Executive Officer and for the Company’s businesses.

 

  (b) Other Activities. Anything herein to the contrary notwithstanding, nothing
in this Agreement shall preclude Executive from (i) serving on the board of
directors of one other for-profit entity after prior consultation with and
approval of the Board, (ii) engaging in charitable activities and community
affairs, and (iii) managing his personal investments and affairs, provided that
such activities do not materially interfere with the proper performance of his
duties and responsibilities under this Agreement. In addition, notwithstanding
anything in this Section 4(b) to the contrary, for the period ending on the six
(6) month anniversary of the Effective Date, (or such longer period as may be
approved by the Board), Executive shall be permitted to continue to serve on the
board of directors of two additional for-profit entities while transitioning off
such boards.

 

  (c) Place of Employment. Executive’s principal place of employment shall be
the corporate offices of the Company.

 

  (d) Rank of Executive Within Company. As President and Chief Executive Officer
of the Company, Executive shall be the Company’s highest ranking executive and
Executive shall report directly to the Board of Directors of the Company (the
“Board”).

 

  (e) Board Membership. Until the expiration of the Term, the Company shall use
its reasonable best efforts, to the extent not inconsistent with applicable
laws, rules, and regulations and good governance standards, to nominate and
cause the election of Executive to the Board. If Executive is not serving on the
Board at any time during the Term, Executive shall be entitled to terminate this
Agreement and be entitled to the remedies provided in Section 9(c) for a
termination without Cause/for Good Reason. For so long as he is serving on the
Board, Executive agrees to serve as a member of any committee of the Board to
which he is elected. Executive agrees that upon the termination of his
employment he shall also be deemed to resign from the Board and from the board
of directors or equivalent governing body of any of the Company’s subsidiaries
or affiliates.

Section 5.        Base Salary; Bonus; Equity Awards.

 

  (a) Base Salary. Executive shall be paid an annualized salary, payable in
accordance with the regular payroll practices of the Company, of not less than
Eight Hundred Seventy- Five Thousand Dollars ($875,000) (“Base Salary”). The
Base Salary shall be reviewed for increase (but not decrease) by the
Compensation Committee (the “Committee”) of the Board no less than annually.

 

  (b) Bonus. Executive shall be eligible to participate in an annual incentive
(cash bonus) plan with target award and maximum award opportunities approved
from year to year by the Committee. The amount of target annual incentive
approved by the Committee for any given year is herein referred to as the
“Target Bonus” and subject to approval by the Committee, shall not be less than
twenty-five percent (25%) of the Executive’s Base Salary. Entitlement to and
payment of an annual incentive bonus is subject to the approval of the
Committee.

 

4



--------------------------------------------------------------------------------

  (c) Equity Awards.

(i) Subject to approval of the Committee, Executive will be granted, on the
Effective Date, (A) 75,000 time-based restricted shares of the Company’s common
stock using the form of Restricted Stock Award Agreement attached to this
Agreement as Exhibit A, and (B) time-based stock options to purchase 250,000
shares of the Company’s common stock using the form of Stock Option Award
Agreement attached to this Agreement as Exhibit B, (collectively, the “2014
Equity Awards”).

(ii) Subject to approval of the Committee, during the first quarter of calendar
year 2015, Executive will be granted (A) 75,000 performance-based restricted
shares of the Company’s common stock using the form of Restricted Stock Award
Agreement attached to this Agreement as Exhibit C, and (B) performance-based
stock options to purchase 250,000 shares of the Company’s common stock using the
form of Stock Option Award Agreement attached to this Agreement as Exhibit D
(collectively, the “2015 Equity Awards”).

(iii) Unless his employment is terminated for Cause, Executive shall have until
the earlier of (A) the expiration date of any option granted pursuant to this
Agreement and (B) 90 days following termination of employment in which to
exercise any of such options that were vested on the date of termination. If his
employment is terminated for Cause, there shall be no post-termination exercise
period and all vested and unvested options shall terminate immediately upon
termination of employment.

(iv) Unless vesting is accelerated pursuant to the terms of this Agreement, the
2014 Equity Awards and the 2015 Equity Awards will be forfeited upon a
termination of the Executive’s employment with the Company, provided that any
option award that is vested as of the date of termination may continue to be
exercised post-termination to the extent contemplated by Section 5(c)(iv).

(v) Upon a Change in Control, the 2014 Equity Awards and 2015 Equity Awards
shall vest in full.

Section 6.        Employee Incentive Compensation and Benefit Programs.

While Executive remains employed by the Company, Executive shall be entitled to
participate, consistent with his rank and position (to the extent applicable),
in addition to the incentive plans referenced in Section 5, in such other
compensation (other than equity compensation), pension and welfare benefit plans
and programs of the Company as are made available to the Company’s senior level
executives or to its employees generally, as such plans or programs may be in
effect from time to time, including, without limitation, deferral, health,
medical, dental, long-term disability, travel accident and life insurance plans,
subject to eligibility. The Company, in its sole discretion, expressly retains
the right to modify or terminate any such compensation, pension and welfare
benefit plans and programs referenced in this Section 6. In no case shall
Executive be awarded any options or stock appreciation rights with an exercise
price less than 100% of Fair Market Value. For purposes of this Agreement, “Fair
Market Value” shall be equal to the price of the Company’s stock on the date of
grant of such award as determined pursuant to the related award and underlying
equity plan.

Section 7.        Relocation and Travel Expenses

 

  (a)

Relocation. The Company shall reimburse the Executive for reasonable and
necessary costs incurred by the Executive to move his household possessions to a
primary residence

 

5



--------------------------------------------------------------------------------

  within a reasonable commuting distance to the Company’s principal corporate
offices (“Relocation Reimbursement”), in accordance with the Company’s
relocation expense policies, up to a maximum amount of $20,000, subject to the
Executive’s timely presentation of IRS-acceptable itemized and documented
accounts of such expenses. If within the first twelve (12) months after the
Effective Date, the Executive’s employment terminates due to the Executive’s
resignation other than for Good Reason (as defined in Section 9(c) below) or for
Cause (as defined in Section 9(b) below), the Executive shall promptly repay to
the Company the entire Relocation Reimbursement.

 

  (b) Housing & Travel. For a period commencing on the Effective Date and ending
on the eighteen (18) month anniversary of the Effective Date, the Company shall
reimburse the Executive for (i) reasonable and necessary costs incurred by the
Executive to maintain his residence within a reasonable commuting distance of
the Company’s principal corporate offices and (ii) reasonable and necessary
costs incurred by the Executive, his spouse and/or his children to travel
between Santa Barbara, California and the Company’s principal corporate offices
(“Housing and Travel Reimbursement”), up to a maximum amount of $10,000 per
calendar month, after the Executive’s timely presentation of IRS- acceptable
itemized and documented accounts of such expenses.

 

  (c) Legal Fees. No later than March 15, 2015, the Company shall reimburse
Executive for his reasonable legal costs incurred in connection with negotiating
this Agreement up to a maximum of $15,000.

Section 8.         Reimbursement of Business and Other Expenses.

Executive is authorized to incur reasonable expenses in carrying out his duties
and responsibilities under this Agreement, and the Company shall promptly
reimburse him for all such business expenses incurred in connection therewith,
subject to timely presentation of IRS-acceptable itemized and documented
accounts of such expenses in accordance with the Company’s business expense
reimbursement policies. To the extent subject to Section 409A of the Code, all
such reimbursements under Sections 7 and 8 will be made in any event no later
than the last day of Executive’s taxable year following the taxable year in
which the expense was incurred. The expenses reimbursed by the Company during
any taxable year of Executive will not affect the expenses reimbursed by the
Company in another taxable year. Further, this right to reimbursement is not
subject to liquidation or exchange for another benefit.

Section 9.         Termination of Employment.

 

  (a) Termination Due to Death or Disability. In the event Executive’s
employment with the Company is terminated due to his death or Disability (as
defined below), Executive, his estate or his beneficiaries, as the case may be,
shall be entitled to, and his or their sole remedies under this Agreement shall
be:

(i) Base Salary through the date of death or Disability, which shall be paid in
a single lump sum not later than 15 days following Executive’s termination of
employment as a result of death or Disability;

(ii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid) and not subject to Section 409A of the Code, which shall
be paid in a single lump sum not later than 15 days following Executive’s
termination of employment as a result of death or Disability;

 

6



--------------------------------------------------------------------------------

(iii) the immediate vesting of all unvested equity awards held by Executive as
of the date of death or Disability; and

(iv) all other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

For purposes of this Agreement, the term “Disability” has the same meaning as
provided in the long-term disability plan or policy maintained (or, if
applicable, most recently maintained) by the Company or, if applicable, a
Subsidiary (as defined below) or affiliate of the Company for Executive, whether
or not Executive actually receives disability benefits under the plan or policy.
If no long-term disability plan or policy was ever maintained on behalf of
Executive, “Disability” means “Permanent and Total Disability” as defined in
Section 22(e)(3) of the Code. In a dispute, the determination whether Executive
has suffered a Disability will be made by the Committee and may be supported by
the advice of a physician competent in the area to which that Disability
relates.

 

  (b) Termination by the Company for Cause.

 

  (i) “Cause” shall mean:

(A) Executive’s willful and material breach of Sections 11, 12, 13 or 14 of this
Agreement;

(B) Executive is convicted of, or enters a plea of nolo contendere to, a felony
involving fraud, theft, embezzlement, dishonesty or moral turpitude;

(C) Executive engages in conduct that constitutes willful gross neglect or
willful gross misconduct in carrying out his duties under this Agreement,
willful violation of the Company’s code of conduct, or willfully fails to follow
reasonable and lawful directives of the Board which are consistent with this
Agreement resulting, in either case, in material harm to the financial condition
or reputation of the Company, provided that Executive will be given 30 calendar
days’ written notice and opportunity to cure such breach, to the extent capable
of being cured; or

(D) Executive engages in an act or series of acts constituting misconduct
resulting in a misstatement of the Company’s financial statements due to
material non- compliance with any financial reporting requirement within the
meaning of Section 304 of The Sarbanes Oxley Act of 2002.

For purposes of this Agreement, an act or failure to act on Executive’s part
shall be considered “willful” if it was done or omitted to be done by him
intentionally and not in good faith, and shall not include any act or failure to
act resulting from any incapacity of Executive.

(ii) A termination for Cause shall not take effect until a determination by the
Board that, in its judgment, grounds for termination of Executive for Cause
exist, and Executive is provided a written statement of the grounds for his
termination and the reasons supporting such stated grounds.

 

7



--------------------------------------------------------------------------------

(iii) In the event the Company terminates Executive’s employment for Cause, he
shall be entitled to:

(A) Base Salary through the date of the termination of his employment for Cause,
which shall be paid in a single lump sum at the time set out in Section 9(i) and
(k) if such provisions are applicable with respect to such payment, or, if such
provisions are not applicable, not later than 15 days following Executive’s
termination of employment;

(B) any incentive awards earned as of December 31 of the prior year (but not yet
paid) and not subject to Section 409A of the Code, which shall be paid in a
single lump sum not later than 15 days following Executive’s termination of
employment; and

(C) other or additional benefits then due or earned in accordance with
applicable plans or programs of the Company.

 

  (c) Termination by the Company Without Cause or Termination by Executive With
Good Reason Prior to a Change in Control. In the event Executive’s employment
with the Company is terminated without Cause (meaning Executive’s employment is
terminated by the Company for any reason other than Cause (as defined in
Section 9(b)), other than due to death or Disability, which termination shall be
effective as of the date specified by the Company in a written notice to
Executive, or in the event Executive terminates his employment with Good Reason
(as defined below), in either case prior to a Change in Control (as defined
below), Executive shall be entitled to:

(i) Base Salary through the date of termination of Executive’s employment, which
shall be paid in a single lump sum at the time set out in Section 9(i) and
(k) if such provisions are applicable with respect to such payment, or, if such
provisions are not applicable, not later than 15 days following Executive’s
termination of employment;

(ii) an amount equal to two (2) times the sum of (A) the Base Salary, at the
annualized rate in effect on the date of termination of Executive’s employment
(or in the event a reduction in Base Salary is a basis for a termination with
Good Reason, then the Base Salary in effect immediately prior to such
reduction), and (B) the greater of (x) an amount equal to the cash bonus earned
for the previous fiscal year or (y) Two Hundred and Eighteen Thousand, Seven
Hundred Fifty Dollars ($218,750), which amount shall be payable in substantially
equal monthly installments in accordance with the Company’s payroll practices
for a period of 24 months beginning with the calendar month that immediately
follows the Earliest Payment Date (the “Severance Period”) unless otherwise
required to be paid in accordance with Section 9(i);

(iii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a single lump sum not later than
15 days following Executive’s termination of employment subject to Section 409A
of the Code;

 

8



--------------------------------------------------------------------------------

(iv) should Executive elect continuance of group health insurance coverage under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and/or similar
state or federal law or regulation, the Company will pay the full cost of such
continued health insurance coverage for Employee and his eligible dependents
until the first to occur of (x) the Executive’s attainment of alternative
employment if such employment includes health insurance benefits or (y) the
expiration of the Severance Period (the “Coverage Period”). Should employee’s
entitlement to health insurance continuation coverage under COBRA expire prior
to the end of the Coverage Period, the Company will arrange to provide, at the
Company’s expense, the Executive and his eligible dependents with continued
health insurance benefits substantially similar to those which the Executive and
his eligible dependents received under COBRA until the end of the Coverage
Period;

(v) the vesting of a number of the options and restricted shares that comprise
the 2014 Equity Awards and the 2015 Equity Awards such that the total number, on
a per grant basis, of such options and restricted shares that have vested,
including all such options and restricted shares that have previously become
vested, is equal to a number determined by multiplying the total amount, on a
per grant basis, of such options and restricted shares originally granted by a
fraction the numerator of which is the total number of whole months between the
Effective Date and the date of termination and the denominator of which is 48;
provided that any performance based restricted shares that would otherwise be
deemed vested pursuant to this provision shall remain subject, on a pro rata
basis across any not-yet-completed performance periods, to the satisfaction of
the performance criteria related to such not-yet-completed performance periods.
The following is an example of how this section is intended to work: Assume that
the Executive is terminated without cause 16 months after the Effective Date and
that the restricted share performance goal applicable to the 2015 performance
period had been attained. In this instance, the total number of performance
based shares (75,000) would be multiplied by 1/3 (i.e.,16 divided by 48),
yielding 25,000. Given that the performance goal applicable to the 2015
performance period would have been attained, however, 18,750 shares would
already have vested. This would leave a total of 6,250 (i.e., 25,000-18,750)
shares that could be still be earned. Those 6,250 shares would be allocated to
the three remaining performance periods, such that 2,083 could be earned if the
2016 performance target is attained, 2,083 would be earned if the 2017
performance targets is attained and 2,084 would be earned if the 2018
performance target is attained.

(vi) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

A termination with “Good Reason” shall mean a termination of Executive’s
employment at his initiative as provided in this Section 9(c) following the
occurrence, without Executive’s written consent, of one or more of the following
events (except as a result of a prior termination):

(A) a material reduction in Executive’s Base Salary other than in connection
with a proportionate reduction in the base salaries of all similarly situated
senior level executive employees;

(B) a material diminution of Executive’s authority, responsibilities or duties,
including without limitation his not being elected and re-elected to the Board
during the Term or his no longer being the Chief Executive Officer of the
Company; provided that the appointment by the Company of an Executive Chairman
shall not without more be deemed to be Good Reason for purposes of this
Agreement;

 

9



--------------------------------------------------------------------------------

(C) any action or inaction occurs which constitutes a material breach by the
Company of its obligations under this Agreement, including a failure to grant
Executive the 2014 Equity Awards or the 2015 Equity Awards substantially in the
manner contemplated by this Agreement whether such failure is due to the
Committee’s decision not to grant such awards or otherwise.

For purposes of this Agreement, Good Reason shall not be deemed to have occurred
unless (i) Executive provides the Company with notice of one of the conditions
described above within 90 days of the existence of the condition, (ii) the
Company is provided at least 30 days to cure the condition and fails to cure
same within such 30 day period, unless such conduct is not reasonably subject to
correction and (iii) Executive terminates employment within at least 150 days of
the existence of the condition.

 

  A “Change in Control” shall be deemed to have occurred if:

(A) any Person (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company immediately prior to
the occurrence with respect to which the evaluation is being made in
substantially the same proportions as their ownership of the common stock of the
Company) becomes the Beneficial Owner (except that a Person shall be deemed to
be the Beneficial Owner of all shares that any such Person has the right to
acquire pursuant to any agreement or arrangement or upon exercise of conversion
rights, warrants or options or otherwise), directly or indirectly, of securities
of the Company or any Significant Subsidiary (as defined below), representing
50% or more of the combined voting power of the Company’s or such subsidiary’s
then outstanding securities;

(B) during any 12-month period, individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (A), (C), or (D) of this paragraph) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the 12-month period or
whose election or nomination for election was previously so approved but
excluding for this purpose any such new director whose initial assumption of
office occurs as a result of either an actual or threatened election contest or
other actual or threatened solicitation of proxies or consents by or on behalf
of an individual, corporation, partnership, group, associate or other entity or
Person other than the Board, cease for any reason to constitute at least a
majority of the Board;

(C) the consummation of a merger or consolidation of the Company or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Company (a “Significant Subsidiary”) with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company or a Significant Subsidiary outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or resulting entity)
more than 50% of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation; or

(D) the consummation of a sale or disposition of all or substantially all of the
consolidated assets of the Company (other than such a sale or disposition
immediately after which such assets will be owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company immediately prior to such sale or
disposition).

 

10



--------------------------------------------------------------------------------

For purposes of this definition:

The term “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act (including any successor to such Rule).

The term “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

The term “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including “group” as defined in Section 14(d) thereof.

(d) Voluntary Termination. In the event of a termination of employment by
Executive on his own initiative, other than a termination due to death or a
termination with Good Reason, Executive shall have the same entitlements as
provided in Section 9(b)(iii) above for a termination for Cause.

 

  (e) Termination by the Company Without Cause or Termination by Executive With
Good Reason Following a Change in Control. If Executive’s employment with the
Company is terminated by the Company without Cause (which termination shall be
effective as of the date specified by the Company in a written notice to
Executive), other than due to death or Disability, or in the event Executive
terminates his employment with Good Reason (as defined above), in either case
within one year following a Change in Control (as defined above), Executive
shall be entitled to:

(i) Base Salary through the date of termination of Executive’s employment, which
shall be paid in a single lump sum at the time set out in Section 9(i) and
(k) if such provisions are applicable with respect to such payment, or, if such
provisions are not applicable, not later than 15 days following Executive’s
termination of employment;

(ii) an amount equal to three (3) times the sum of (A) the Base Salary, at the
annualized rate in effect on the date of termination of Executive’s employment
(or in the event a reduction in Base Salary is a basis for a termination with
Good Reason, then the Base Salary in effect immediately prior to such
reduction), and (B) the greater of (x) an amount equal to the cash bonus earned
for the previous fiscal year or (y) Two Hundred and Eighteen Thousand, Seven
Hundred Fifty Dollars ($218,750), which amount shall be payable in lump sum on
the Earliest Payment Date, unless otherwise required to be paid in accordance
with Section 9(i); provided, however, if the payments required to be made
pursuant to this Section 9(e)(ii) are deferred compensation and subject to
Section 409A of the Code (and do not qualify for an exemption thereunder) and
the Change in Control does not constitute a “change in control event” within the
meaning of Section 409A of the Code, then the payments under this
Section 9(e)(ii) shall be made at the same time and in the same manner as
required under Section 9(c)(ii);

(iii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid) and not subject to Section 409A of the Code, which shall
be paid in a single lump sum not later than 15 days following Executive’s
termination of employment;

(iv) should Executive elect continuance of group health insurance coverage under
COBRA and/or similar state or federal law or regulation, the Company will pay
the full cost of such continued health insurance coverage for Employee and his
eligible dependents until the end of the Coverage Period. Should employee’s
entitlement to health insurance continuation coverage under COBRA expire prior
to the end of the Coverage Period, the Company will

 

11



--------------------------------------------------------------------------------

arrange to provide, at the Company’s expense, the Executive and his eligible
dependents with continued health insurance benefits substantially similar to
those which the Executive and his eligible dependents received under COBRA until
the end of the Coverage Period; and

(v) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

 

  (f) No Mitigation; No Offset. In the event of any termination of employment,
Executive shall be under no obligation to seek other employment; amounts due
Executive under this Agreement shall not be offset by any remuneration
attributable to any subsequent employment that he may obtain.

 

  (g) Nature of Payments. Any amounts due under this Section 9 are in the nature
of severance payments considered to be reasonable by the Company and are not in
the nature of a penalty.

 

  (h) No Further Liability; Release. In the event of Executive’s termination of
employment, payment made and performance by the Company in accordance with this
Section 9 shall, subject to Section 25 hereof, operate to fully discharge and
release the Company and its directors, officers, employees, subsidiaries,
affiliates, stockholders, successors, assigns, agents and representatives from
any further obligation or liability with respect to Executive’s rights under
this Agreement. Other than payment and performance under this Section 9, and
other than the rights of Executive that survive the termination of this
Agreement, as provided in Section 25 hereof, the Company and its directors,
officers, employees, subsidiaries, affiliates, stockholders, successors,
assigns, agents and representatives shall have no further obligation or
liability to Executive or any other person under this Agreement in the event of
Executive’s termination of employment. The Company conditions the payment of any
severance or other amounts pursuant to this Section 9 upon (A) the delivery by
Executive to the Company of a release in a form satisfactory to the Company,
within such time following his termination of employment as will permit the
release to become irrevocable on or before the Earliest Payment Date and
(B) such release actually becoming irrevocable by the Earliest Payment Date.

 

  (i) Section 409A Specified Employee. If Executive is a “specified employee”
for purposes of Section 409A of the Code, to the extent required to comply with
Section 409A of the Code, any payments required to be made pursuant to this
Section 9 which are deferred compensation and subject to Section 409A of the
Code (and do not qualify for an exemption thereunder) shall not commence until
one day after the day which is six (6) months from the date of termination
(determined under Section 9(k)). Should this Section 9(i) result in a delay of
payments to Executive, on the first day any such payments may be made without
incurring a penalty pursuant to Section 409A (the “409A Payment Date”), the
Company shall begin to make such payments as described in this Section 9,
provided that any amounts that would have been payable earlier but for
application of this Section 9(i) shall be paid in lump-sum on the 409A Payment
Date.

 

  (j) Termination Without Cause Within 90 Days Prior to a Change in Control.
Anything in this Agreement to the contrary notwithstanding, if Executive’s
employment with the Company is terminated without Cause within 90 days prior to
the date on which the Change in Control occurs, such termination shall be deemed
to have occurred after a Change in Control for purposes of this Agreement;
provided, however, that the benefits payable under Section 9(e)(ii) in this
context shall also be made at the same time and in the same manner as required
under Section 9(c)(ii).

 

12



--------------------------------------------------------------------------------

  (k) Separation from Service. Anything in this Agreement to the contrary
notwithstanding, no payment shall be made under this Section 9 unless the
termination of employment that gives rise to the payment also constitutes a
“separation from service” within the meaning of Section 409A of the Code and the
regulations issued thereunder, and solely for purposes of making the payments
called for under this Section 9, the first date as of which Executive has a
separation from service shall be treated as the date his employment terminates.

Section 10.        Intentionally Omitted.

Section 11.        Confidentiality; Cooperation with Regard to Litigation;
Non-Disparagement; Return of Company Materials.

 

  (a) During the Term and thereafter, Executive shall not, without the prior
written consent of the Company, disclose to anyone (except in good faith in the
ordinary course of business to a person who will be advised by Executive to keep
such information confidential) or make use of any Confidential Information (as
defined below), except in the performance of his duties hereunder or when
required to do so by legal process, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) that requires him to
divulge, disclose or make accessible such information. In the event that
Executive is so ordered, he shall give prompt written notice to the Company in
order to allow the Company the opportunity to object to or otherwise resist such
order.

 

  (b) During the Term and thereafter, Executive shall not disclose the existence
or contents of this Agreement beyond what is disclosed in the proxy statement or
documents filed with the government unless and to the extent such disclosure is
required by law, by a governmental agency, or in a document required by law to
be filed with a governmental agency or in connection with enforcement of his
rights under this Agreement. This restriction shall not apply to such disclosure
by him to members of his immediate family, his tax, legal or financial advisors,
any lender, or tax authorities, or to potential future employers to the extent
necessary, each of whom shall be advised not to disclose such information.

 

  (c) “Confidential Information” shall mean all information regarding the
Company, its activities, business or customers that is the subject of reasonable
efforts by the Company to maintain its confidentiality, including
(i) information concerning the business of the Company or any Subsidiary
including information relating to any of their products, product development,
trade secrets, customers, suppliers, finances, and business plans and
strategies, and (ii) information regarding the organization structure and the
names, titles, status, compensation, benefits and other proprietary
employment-related aspects of the employees of the Company and the Company’s
employment practices. Excluded from the definition of Confidential Information
is information (A) that is or becomes part of the public domain, other than
through the breach of this Agreement by Executive or (B) regarding the Company’s
business or industry properly acquired by Executive in the course of his career
as an executive in the Company’s industry and independent of Executive’s
employment by the Company. For this purpose, information known or available
generally within the trade or industry of the Company or any Subsidiary shall be
deemed to be known or available to the public.

 

13



--------------------------------------------------------------------------------

  (d) “Subsidiary” shall mean any corporation controlled directly or indirectly
by the Company.

 

  (e) Executive agrees to cooperate with the Company, during the Term and
thereafter (including following Executive’s termination of employment for any
reason), by making himself reasonably available to testify on behalf of the
Company or any Subsidiary in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, other than an action, suit, or
proceeding in which Executive makes claims against the Company or in which the
Company makes claims against him, and to assist the Company, or any Subsidiary,
in any such action, suit, or proceeding, by providing information and meeting
and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company, or any Subsidiary as requested;
provided, however that the same does not materially interfere with his then
current professional activities; and provided, further, that nothing contained
in this Section 11(e) is intended to prevent Executive from exercising his
constitutional right to avoid self-incrimination. The Company agrees to
reimburse Executive, on an after-tax basis, for all reasonable expenses
(including legal fees and expenses) actually incurred in connection with his
provision of testimony or assistance.

 

  (f) Executive agrees that, during the Term and thereafter (including following
Executive’s termination of employment for any reason) he will not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage the Company or any Subsidiary or their respective
officers, directors, employees, advisors, businesses or reputations. The Company
agrees that, during the Term and thereafter (including following Executive’s
termination of employment for any reason) the Company will not make statements
or representations, or otherwise communicate, directly or indirectly, in
writing, orally, or otherwise, or take any action which may directly or
indirectly, disparage Executive or his business or reputation. Notwithstanding
the foregoing, nothing in this Section 11(f) shall preclude either Executive or
the Company from making truthful statements or disclosures that are required by
applicable law, regulation, or legal process or otherwise pursuing, in good
faith, enforcement of their respective rights under this Agreement.

 

  (g) Executive recognizes that all Confidential Information and copies or
reproductions thereof, relating to the Company’s operations and activities made
or received by Executive in the course of his Employment are the exclusive
property of the Company. Upon any termination of employment, Executive agrees to
deliver any Company property and any documents, notes, drawings, specifications,
computer software, data and other materials of any nature pertaining to any
Confidential Information that are held by Executive and will not take any of the
foregoing, or any reproduction of any of the foregoing, that is embodied in any
tangible medium of expression, provided that the foregoing shall not prohibit
Executive from retaining his personal phone directories and rolodexes.

 

14



--------------------------------------------------------------------------------

Section 12.        Non-competition/Prior Employment Covenants.

 

  (a) During Executive’s employment by the Company, Executive shall refrain
from, without the written consent of the Company, directly or indirectly,
whether individually or as an employee, consultant, principal, agent, officer,
director, partner, shareholder (except as a less than one percent shareholder of
a publicly traded company) or owner of or in any capacity with any corporation,
partnership, business, company or other entity, carrying on or engaging in, or
assisting another to carry on or engage in, any other business, work or activity
similar to the business, work or activity of the Company or its affiliates.
During the Restriction Period (as defined below), Executive shall refrain from,
without the written consent of the Company, directly or indirectly, whether
individually or as an employee, consultant, principal, agent, officer, director,
partner, shareholder (except as a less than three percent shareholder of a
publicly traded company) or owner of or in any capacity with any corporation,
partnership, business, company or other entity, (i) carrying on or engaging in,
or assisting another to carry on or engage in, any other business, work or
activity similar to the business, work or activity of the Company (the
“Restricted Business”) or its affiliates in the geographical areas listed on
Attachment 1 (the “Restricted Areas”) in which the Company or its affiliates are
then engaged in business, and (ii) soliciting customers of the Company or its
affiliates in the Restricted Area. The Parties acknowledge that home health care
and hospice are similar “businesses” for the purposes of this Section 12 and
that the work and activity of the Company includes filing applications with
Federal and state regulatory authorities in connection with establishing
“start-up” home health care and hospice agencies. The Parties further
acknowledge that the Company is expanding and in order to prevent ongoing,
repetitious amendments to this Agreement solely for the purpose of updating the
Restricted Areas, the Parties agree that the Restricted Areas, inclusive of
Attachment 1, shall be self-amending to include all parishes, counties and
States in which the Company conducts business or actively solicits business at
any time during Executive’s employment with the Company and in no event shall
such Restricted Areas be less than that contained in Attachment 1. The Parties
intend and agree that Executive’s continued employment thereafter shall serve as
the Parties’ constructive acceptance of an amendment to enlarge the Restricted
Areas. The Parties agree and acknowledge that the foregoing shall not restrict
Executive from, directly or indirectly, whether individually or as an employee,
consultant, principal, agent, officer, director, partner, shareholder or owner
of or in any capacity with any corporation, partnership, business, company or
other entity who engages in a Restricted Business as long as (i) the Restricted
Business is not the predominant business of such corporation, partnership,
business, company or other entity, and (ii) a substantial portion of Executive’s
duties do not include anything associated with the Restricted Business.

 

  (b) For the purposes of this Section 12, “Restriction Period” shall mean the
period beginning with the Effective Date and ending with:

(i) in the case of a termination of Executive’s employment by the Company
without Cause or a termination by Executive with Good Reason, pursuant to
Section 9(c)(whether during or after the Term), the Restriction Period shall
terminate 24 months from the date of such termination;

(ii) in the case of a termination of Executive’s employment for Cause pursuant
to Section 9(b) or in the case of a voluntary termination of Executive’s
employment pursuant to Section 9(d) above (whether during or after the Term), 24
months from the date of such termination;

 

15



--------------------------------------------------------------------------------

(iii) in the case of a termination due to Disability pursuant to Section 9(a),
24 months from the date of the termination due to Disability;

(iv) in the case of any termination of Executive’s employment pursuant to
Section 9(e) above, 24 months from the date of such termination.

(v) in the case of any termination of Executive’s employment upon or following
the expiration of the Term, 12 months from the date of such termination;
provided, however, that, during such 12 month period, the Company continues to
pay to Executive his Base Salary, at the annualized rate in effect on the date
of termination, for the twelve months beginning with the calendar month that
immediately follows his date of termination. If the company elects not to
continue to pay Executive’s Base Salary for any portion of the 12 months then
the Restriction Period shall terminate immediately.

 

  (c) Executive represents and warrants to the Company that performance of
Executive’s duties pursuant to this Agreement will not violate any agreements
with or trade secrets of any other person or entity or previous employers,
including without limitation agreements containing provisions against
solicitation or competition.

Section 13.         Non-solicitation of Employees and Customers.

During the period beginning with the Effective Date and ending 24 months
following the termination of Executive’s employment for any reason, Executive
shall not induce: (i) employees of the Company or any Subsidiary to terminate
their employment (provided, however, that the foregoing shall not be construed
to prevent Executive from engaging in general non-targeted advertising for
employees generally), or (ii) customers of the Company or any Subsidiary to
terminate their relationship with the Company, within the Restricted Areas.

Section 14.         Standstill.

Executive agrees that for a period of 24 months from the date of Executive’s
termination of employment for any reason, neither Executive nor any of his
affiliates or persons or entities acting at his direction or with his assistance
will, unless specifically invited in writing by the Board, acting by resolution
approved by a majority of all members of the Board, directly or indirectly, in
any manner (the obligations pursuant to this Section 14 being referred to as,
the “Standstill”):

 

  (a) acquire, offer or propose to acquire, solicit an offer to sell or agree to
acquire, directly or indirectly, alone or in concert with others, by purchase,
tender offer, exchange offer, through the acquisition or control of another
person or entity, or otherwise, any direct or indirect beneficial interest in
any voting securities or direct or indirect rights, warrants or options to
acquire, or securities convertible into or exchangeable for, any voting
securities of the Company or any Subsidiary, other than the acquisition in the
aggregate of less than one-half of one percent of the outstanding voting
securities of the Company;

 

  (b) make, or in any way participate in, directly or indirectly, alone or in
concert with others, any “solicitation” (as such term is used in the proxy rules
of the Securities and Exchange Commission promulgated pursuant to Section 14 of
the Exchange Act) of proxies or consents to vote, whether subject to or exempt
from the proxy rules, or seek to advise, encourage or influence in any manner
whatsoever any person or entity with respect to the voting of any voting
securities of the Company or any Subsidiary;

 

16



--------------------------------------------------------------------------------

  (c) initiate, propose or “solicit” (as such term is used in the proxy rules of
the Securities and Exchange Commission) stockholders of the Company or any
Subsidiary for the approval of stockholder proposals whether made pursuant to
Rule 14a-8 or Rule 14a-4 under the Exchange Act, or otherwise, or cause or
encourage or attempt to cause or encourage others to initiate any such
stockholder proposal; or otherwise communicate with the Company’s or its
Subsidiaries’ stockholders or others in connection with the solicitation of
proxies or consents or matters presented to the Company’s or its Subsidiaries’
stockholders;

 

  (d) form, join or any way participate in a “group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to any voting securities of
the Company or the Subsidiaries;

 

  (e) acquire, offer to acquire or agree to acquire, directly or indirectly,
alone or in concert with others, by purchase, exchange or otherwise, (i) any of
the assets, tangible and intangible, of the Company or any Subsidiary or
(ii) direct or indirect rights, warrants or options to acquire any assets of the
Company or any Subsidiary;

 

  (f) arrange, or in any way participate, directly or indirectly, in any
financing for the purchase of any voting securities or securities convertible or
exchangeable into or exercisable for any voting securities or assets of the
Company or any Subsidiary;

 

  (g) otherwise act, alone or in concert with others, to seek to propose to the
Company or any Subsidiary or any of their respective stockholders or make any
public statement with respect to any merger, business combination,
consolidation, sale, tender offer, exchange offer, restructuring,
reorganization, dissolution, liquidation, recapitalization or other transaction
involving the Company or any Subsidiary;

 

  (h) seek, alone or in concert with others, to control, change or influence the
management, the Board or policies of the Company or any Subsidiary, or otherwise
seek, alone or in concert with others, election or appointment to or
representation on, or to nominate or propose the nomination of any candidate to,
the Board or the removal of any member of the Board, or propose any matter to be
voted upon by the stockholders of the Company or any Subsidiary;

 

  (i) make any publicly disclosed proposal, public statement, public inquiry or
public disclosure of any intention, plan, or arrangement (whether written or
oral) inconsistent with the foregoing, or make or disclose any request or
proposal to amend, waive or terminate any provision of this Standstill or seek
permission to or make any public announcement with respect to any provision of
the Standstill; or

 

  (j) announce an intention to do, or to enter into any arrangement or
understanding with others (whether written or oral) to do, or to finance,
intentionally advise, enable, assist or encourage others to do any of the
actions restricted or prohibited under clauses (a) through (j) of this
Standstill, or take any action that might result in the Company having to make a
public announcement regarding any of the matters referred to in clauses
(a) through (j) of this Standstill, or otherwise intentionally take, or solicit,
or cause or encourage others to take, any action inconsistent with the
foregoing.

 

17



--------------------------------------------------------------------------------

Section 15.         Remedies.

In addition to whatever other rights and remedies the Company may have at equity
or in law (including without limitation, the right to seek monetary damages), if
Executive breaches any of the provisions contained in Sections 11, 12, 13 or 14,
the Company (a) shall have its rights under Section 10 of this Agreement,
(b) shall, notwithstanding Section 16, have the right to immediately terminate
all payments and benefits due under this Agreement (other than payments under
Section 16 of this Agreement, to the extent that Executive’s right to
indemnification was not triggered by Executive’s breach of this Agreement) and
(c) shall, notwithstanding Section 16 of this Agreement, have the right to seek
injunctive or other equitable relief, including but not limited to, the right to
seek a temporary restraining order, preliminary injunction or permanent
injunction, without the requirement to prove actual damages or to post any bond
or other security. Executive hereby waves the requirement of posting bond or
other security and acknowledges that such a breach of Sections 11, 12, 13 or 14
would cause irreparable injury and that money damages alone would not provide an
adequate remedy for the Company; provided, however, the foregoing shall not
prevent Executive from contesting the issuance of any such injunction on the
ground that no violation or threatened violation of Sections 11, 12, 13 or 14
has occurred.

Section 16.         Resolution of Disputes.

In the event that a Party to this Agreement has any claim, right or cause of
action against another Party to this Agreement, which the Parties are unable to
settle by agreement between themselves, such claim, right or cause of action, to
the extent that the relief sought by such Party is for monetary damages or
awards, will be determined by arbitration in accordance with the provisions of
this Section 16. Except as provided in this Section 16, the arbitration will be
conducted in accordance with the rules of the American Arbitration Association
(the “AAA”). The arbitration and all arbitration proceedings shall be kept
confidential

 

  (a) The Party claiming a cause of action or breach of this Agreement shall
first provide the other Party with written notice of the breach. If the breach
is not remedied within 15 days of said notice, the Party claiming the breach may
request arbitration by serving upon the other a demand therefor, in writing,
specifying the matter to be submitted to arbitration, and nominating a competent
disinterested person to act as an arbitrator. Within 15 days after receipt of
such written demand and nomination, the other Party will, in writing, nominate a
competent disinterested person, and the two arbitrators so designated will,
within 15 days thereafter, select a third arbitrator. The three arbitrators will
give immediate written notice of such selection to the Parties and will fix in
said notice a time and place of the meeting of the arbitrators which will be in
Baton Rouge, Louisiana, where all proceedings will be conducted, and will be
held as soon as conveniently possible (but in no event later than 45 days after
the appointment of the third arbitrator), at which time and place the Parties to
the controversy will appear and be heard with respect to the right, claim or
cause of action. In case the notified Party or Parties will fail to make a
selection upon notice within the time period specified, the Party asserting such
claim will appoint an arbitrator on behalf of the notified Party. In the event
that the first two arbitrators selected will fail to agree upon a third
arbitrator within 15 days after their selection, then such arbitrator may, upon
application made by either of the Parties to the controversy, be appointed by
the AAA.

 

  (b)

Each Party will present such testimony, examinations and investigations in
accordance with such procedures and regulations as may be determined by the
arbitrators and will also recommend to the arbitrators a monetary award to be
adopted by the arbitrators as the complete disposition of such claim, right or
cause of action. After hearing the Parties in regard to the matter in dispute,
the arbitrators will make their determination with

 

18



--------------------------------------------------------------------------------

  respect to such claim, right or cause of action, within 30 days of the
completion of the examination, by majority decision signed in writing (together
with a brief written statement of the reasons for adopting such recommendation),
and will deliver such written determination to each of the Parties. The decision
of said arbitrators, absent fraud, duress or manifest error, will be final and
binding upon the Parties to such controversy and may be enforced in any court of
competent jurisdiction. The arbitrators may consult with and engage
disinterested third parties to advise the arbitrators. The arbitrators shall not
award any punitive damages. If any of the arbitrators selected hereunder should
die, resign or be unable to perform his or her duties hereunder, the remaining
arbitrators or the AAA shall select a replacement arbitrator. The procedure set
forth in this Section for selecting the arbitrators shall be followed from time
to time as necessary. As to any claim, controversy, dispute or disagreement that
under the terms hereof is made subject to arbitration, no lawsuit based on such
matters shall be instituted by any of the Parties, other than to compel
arbitration proceedings or enforce the award of a majority of the arbitrators.
All privileges under Louisiana and federal law, including attorney-client and
work-product privileges, shall be preserved and protected to the same extent
that such privileges would be protected in a federal court proceeding applying
Louisiana law.

 

  (c) The Company shall be responsible for advancing the cost of the arbitrators
as well as the other costs of the arbitration. Each Party will pay the fees and
expenses of its own counsel, except that with respect to those claims for which
Executive is ultimately the prevailing party, the Company shall reimburse all of
Executive’s reasonable out-of- pocket legal fees and expenses incurred in
connection with asserting or defending against claims as to which Executive
prevails within thirty (30) days of receipt of a written demand accompanied by
reasonable documentation in support thereof. Notwithstanding the foregoing, such
reimbursements will be made in no event later than the last day of Executive’s
taxable year following the taxable year in which the expense was incurred; the
expenses reimbursed by the Company during any taxable year of Executive will not
affect the expenses reimbursed by the Company in another taxable year; and this
right to reimbursement is not subject to liquidation or exchange for another
benefit.

 

  (d) Notwithstanding any other provisions of this Section 16, in the event that
a Party against whom any claim, right or cause of action is asserted commences,
or has commenced against it, bankruptcy, insolvency or similar proceedings, the
Party or Parties asserting such claim, right or cause of action will have no
obligations under this Section 16 and may assert such claim, right or cause of
action in the manner and forum it deems appropriate, subject to applicable laws.
No determination or decision by the arbitrators pursuant to this Section 16 will
limit or restrict the ability of any Party hereto to obtain or seek in any
appropriate forum, any relief or remedy that is not a monetary award or money
damages.

 

  (e) Notwithstanding any other provisions of this Section 16, if the Company is
seeking injunctive or other equitable relief from a dispute arising under or in
connection with Sections 11, 12, 13 or 14, the arbitration requirements of this
Section 15 shall not apply.

 

  (f) Any court proceedings relating to this Agreement shall be filed
exclusively in the federal and state courts domiciled in Louisiana, and the
Parties hereto consent to the venue and jurisdiction of such courts.

 

19



--------------------------------------------------------------------------------

Section 17.         Indemnification Agreement.

The Company and Executive shall, within 30 days of entering into this Agreement,
enter into an indemnification agreement

similar in all material respects to the indemnification agreement for directors
the Company has on file with the Securities and Exchange Commission as of the
date of this Agreement.

Section 18.         Potential Reduction in Payments

 

  (a) Anything in this Agreement to the contrary notwithstanding, if any
payment, distribution, or other benefit provided by the Company to or for the
benefit of Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (collectively, the
“Payments”), (x) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (y) but for this Section 18 would be subject to
the excise tax imposed by Section 4999 of the Code or any similar or successor
provision thereto (the “Excise Tax”), then the Payments shall be either:

(i) delivered in full pursuant to the terms of this Agreement, or

(ii) delivered to such lesser extent as would result in no portion of the
payments being subject to the Excise Tax as determined in accordance with
Section 18(b).

 

  (b) The determination of whether Section 18(a)(i) or Section 18(a)(ii) shall
be given effect shall be made by the Company on the basis of which of such
clauses results in the receipt by the Executive of the greater Net After-Tax
Receipt (as defined below) of the aggregate Payments; provided, however, that if
the Net After-Tax Receipt of the aggregate Payments under Section 18(a)(i) does
not exceed the Net After-Tax Receipt of the aggregate Payments under
Section 18(a)(ii) by Twenty-Five Thousand Dollars ($25,000) or greater,
Section 18(a)(ii) automatically shall be given effect. The term “Net After-Tax
Receipt” shall mean the present value (as determined in accordance with
Section 280G of the Code) of the payments net of all applicable federal, state
and local income, employment, and other applicable taxes and the Excise Tax.

 

  (c) If Section 18(a)(ii) is given effect, the reduction shall be accomplished
first by reducing cash Payments under Section 9(e)(ii) of this Agreement and
then by forfeiting any equity- based awards that vest and become payable under
Section 9(e)(iv) of this Agreement, starting with the most recent equity-based
awards that vest pursuant to such section, to the extent necessary to accomplish
such reduction.

 

  (d) Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 18 shall be made by the Company’s
independent accountants or compensation consultants (the “Third Party”), after
due consideration of Executive’s comments with respect to the interpretation and
application thereof, and all such determinations shall be conclusive, final and
binding on the parties hereto. The Company and Executive shall furnish to the
Third Party such information and documents as the Third Party may reasonably
request in order to make a determination under this Section 18. The Company
shall bear all fees and costs of the Third Party with respect to all
determinations under or contemplated by this Section 18.

 

20



--------------------------------------------------------------------------------

Section 19.         Effect of Agreement on Other Benefits.

Except as specifically provided in this Agreement, the existence of this
Agreement shall not be interpreted to preclude, prohibit or restrict Executive’s
participation in any other employee benefit or other plans or programs in which
he currently participates.

Section 20.         Assignability: Binding Nature; Solidary Obligations.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of Executive) and permitted
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred in connection with a Change of Control of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a Change of Control, it shall take whatever action
it legally can in order to cause such assignee or transferee to expressly assume
the liabilities, obligations and duties of the Company hereunder. No rights or
obligations of Executive under this Agreement may be assigned or transferred by
Executive other than his rights to compensation and benefits, which may be
transferred only by will or operation of law, except as provided in Section 26
below. Company and Holding are each solidarily liable with the other of them for
such other’s obligations under this Agreement.

Section 21.         Representation.

Each of the Company and Holding represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization. Executive hereby represents to
the Company that he is physically and mentally capable of performing his duties
hereunder and he has no knowledge of any present or past physical or mental
conditions which would cause him not to be able to perform his duties hereunder.

Section 22.         Entire Agreement.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and, as of the Effective Date,
supersedes any other agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Parties with respect thereto,
including, without limitation any prior change in control agreement between the
Parties.

Section 23.         Amendment or Waiver.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by Executive and an authorized officer of the Company.
Except as set forth herein, no delay or omission to exercise any right, power or
remedy accruing to any Party shall impair any such right, power or remedy or
shall be construed to be a waiver of or an acquiescence to any breach hereof. No
waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by
Executive or an authorized officer of the Company, as the case may be.

Section 24.         Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be

 

21



--------------------------------------------------------------------------------

unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law. Specifically, but without limitation, the parties agree
that if any court of competent jurisdiction or any arbitral panel finds that any
one or more of the words, phrases, sentences, clauses, sections, subdivisions,
or subparagraphs contained in Sections 11, 12, 13 or 14 is overly broad or
unenforceable, then the Agreement should be reduced or amended to be enforceable
to the maximum extent allowable under applicable law.

Section 25.        Survival.

Upon the termination of this Agreement, the respective rights and obligations of
the Parties under this Agreement shall terminate, except that (a) the provisions
of Sections 1 and 2, Sections 9(f), (g), (h), (i) and (k), and Sections 10
through 31 of this Agreement shall survive the termination of this Agreement and
remain in full force and effect in accordance with their terms, and (b) the
termination of this Agreement shall not affect any rights or obligations of the
Parties accrued under the express terms of this Agreement prior to or in
connection with such termination and, with respect to such surviving provisions
and those that survive under Section 3, thereafter.

Section 26.        Beneficiaries/References.

Executive shall be entitled, to the extent permitted under any applicable law,
to select and change a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

Section 27.        Governing Law/Exclusive Jurisdiction.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of Louisiana without reference to principles of conflict of laws.
Subject to Section 16 and in accordance with Section 15, the Company and
Executive hereby consent and irrevocably submit to the jurisdiction of any or
all of the following courts for purposes of resolving any dispute under this
Agreement: (i) the United States District Court for the Middle District of
Louisiana or (ii) the Nineteenth Judicial District Court for the Parish of East
Baton Rouge, State of Louisiana. The Parties agree that to the extent permitted,
any lawsuit involving a dispute under this Agreement shall be filed and may
proceed only in these referenced courts. The Company and Executive hereby waive,
to the fullest extent permitted by applicable law, any jurisdictional, venue or
inconvenient forum objection which it or he may now or hereafter have to these
referenced courts. The Company and Executive further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating thereto have been substantially satisfied.

 

22



--------------------------------------------------------------------------------

Section 28.        Notices.

Any notices given under this Agreement shall be in writing, and delivered or
mailed, and if mailed, postage prepaid, certified, return receipt requested and
addressed to the Company, to Holding and to Executive at the addresses set forth
below, or such other addresses as the Parties may from time to time hereafter
designate in writing, such notices to be effective upon receipt by the Party to
whom such notice is addressed:

 

If to the Company:

AMEDISYS, INC.
5959 South Sherwood Forest Boulevard,
Baton Rouge, Louisiana, 70816
Attention: Chairman of the Board
with a copy to: General Counsel, at the same address

If to Holding:

AMEDISYS HOLDING, L.L.C.
5959 South Sherwood Forest Boulevard
Baton Rouge, Louisiana 70816
Attention: Chairman of the Board with a copy to: General Counsel, at the same
address

If to Executive:

Paul B. Kusserow
At the most recent address for the Executive on file with the Company

Section 29.        Captions.

The captions contained in this Agreement are for convenience only and shall not
be deemed to control or affect the meaning or construction of any provision of
this Agreement.

Section 30.        Counterparts.

This Agreement may be executed in two or more counterparts.

Section 31.        Section 409A Compliance.

This Agreement is intended to comply with Section 409A of the Code (to the
extent applicable) and, to the extent it would not adversely impact the Company,
the Company agrees to interpret, apply and administer this Agreement in
accordance with such intention and in the least restrictive manner necessary to
comply with such requirements (to the extent applicable) and without resulting
in any diminution in the value of payments or benefits to Executive or Executive
incurring any tax under Section 409A of the Code. If an amount is to be paid
under this Agreement in two or more installments, each installment shall be
treated as a separate payment for purposes of Section 409A of the Code.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

23



--------------------------------------------------------------------------------

AMEDISYS, INC. By:

/S/ Nathaniel M. Zilkha

Name:   Nathaniel M. Zilkha Title: Chairman of the Compensation Committee
AMEDISYS HOLDING, L.L.C. By:

/S/ Ronald A. LaBorde

Name:   Ronald A. LaBorde Title: President EXECUTIVE

/S/ Paul B. Kusserow

Paul B. Kusserow

 

24



--------------------------------------------------------------------------------

ATTACHMENT 1

Restricted Areas

The following counties, parishes, cities and/or municipalities:

Alabama

Autauga

Conecuh Houston Morgan

Baldwin

Coosa Jackson Perry

Barbour

Covington Jefferson Pickens

Bibb

Crenshaw Lamar Pike

Blount

Cullman Lauderdale Randolph

Bullock

Dale Lawrence Russell

Butler

Dallas Lee Shelby

Calhoun

DeKalb Limestone St Clair

Chambers

Elmore Lowndes Sumter

Cherokee

Escambia Macon Talladega

Chilton

Etowah Madison Tallapoosa

Choctaw

Fayette Marengo Tuscaloosa

Clarke

Franklin Marion Walker

Clay

Geneva Marshall Washington

Cleburne

Greene Mobile Wilcox

Coffee

Hale Monroe Winston

Colbert

Henry Montgomery Arizona

Maricopa

Pima Pinal Yuma Arkansas

Arkansas

Howard Monroe Sharp

Baxter

Independence Perry St. Francis

Benton

Izard Pike Stone

Cleburne

Jackson Poinsett Van Buren

Conway

Johnson Polk Washington

Crawford

Lawrence Prairie White

Cross

Lee Randolph Woodruff

Faulkner

Little River Scott Yell

Franklin

Logan Searcy

Fulton

Lonoke Sebastian

Greene

Marion Sevier California

Alameda

Contra Costa Marin San Benito

San Francisco

San Mateo Santa Clara Santa Cruz Connecticut

Fairfield

Litchfield New Haven Tolland

Hartford

Middlesex New London Windham

 

Page 1



--------------------------------------------------------------------------------

Delaware Kent New Castle Sussex District of Columbia City of Washington Florida
Alachua Escambia Jefferson Polk Baker Flagler Lafayette Putnam Bay Franklin Lake
St Johns Bradford Gadsden Lee Santa Rosa Brevard Gilchrist Leon Sarasota Broward
Glades Levy Seminole Calhoun Gulf Liberty Sumter Charlotte Hamilton Madison
Suwannee Citrus Hardee Manatee Taylor Clay Hendry Marion Union Collier Hernando
Nassau Volusia Columbia Highlands Okaloosa Wakulla DeSoto Hillsborough Orange
Walton Dixie Holmes Osceola Washington Duval Jackson Georgia Appling Cook
Jackson Quitman Atkinson Coweta Jasper Rabun Bacon Crawford Jeff Davis Randolph
Baldwin Dade Jones Richmond Banks Dawson Lamar Rockdale Barrow DeKalb Laurens
Schley Bartow Douglas Liberty Spalding Ben Hill Effingham Long Stephens Berrien
Elbert Lowndes Stewart Bibb Emanuel Lumpkin Sumter Brantley Evans Macon Talbot
Bryan Fannin Madison Tattnall Butts Fayette Marion Taylor Candler Floyd
Meriwether Tift Carroll Forsyth Monroe Toombs Catoosa Franklin Montgomery Towns
Charlton Fulton Morgan Treutlen Chatham Gilmer Murray Troup Chattahoochee Gordon
Muscogee Turner Chattanooga Greene Newton Union Chattooga Gwinnett Oconee Upson
Cherokee Habersham Oglethorpe Walker Clarke Hall Paulding Walton Clay Haralson
Pickens Ware Clayton Harris Pierce Wheeler Clinch Hart Pike White Cobb Heard
Polk Whitfield Coffee Henry Pulaski Wilkinson Colquitt Irwin Putnam Worth
Columbia

 

Page 2



--------------------------------------------------------------------------------

Illinois

Bond

Ford Lake Randolph

Boone

Grundy LaSalle St Clair

Clinton

Iroquois Livingston Washington

Cook

Kane Madison Will

DeKalb

Kankakee McHenry Winnebago

DuPage

Kendall Monroe Indiana

Adams

Harrison Lawrence Ripley

Allen

Hendricks Marion St Joseph

Blackford

Howard Marshall Scott

Brown

Huntington Martin Shelby

Clark

Jackson Monroe Starke

Clay

Jasper Morgan Steuben

Crawford

Jay Newton Sullivan

Daviess

Jefferson Noble Vermillion

DeKalb

Jennings Orange Vigo

Elkhart

Johnson Owen Wabash

Floyd

Kosciusko Parke Washington

Fulton

LaGrange Porter Wells

Grant

Lake Pulaski Whitley

Greene

LaPorte Putnam Kansas

Barber

Elk Kingman Reno

Butler

Greenwood Marion Sedgwick

Chase

Harper McPherson Stafford

Cowley

Harvey Pratt Sumner Kentucky

Adair

Clark Henry Oldham

Allen

Clinton Jefferson Owen

Anderson

Cumberland Jessamine Pendleton

Barren

Daviess Kenton Powell

Bath

Estill Laurel Pulaski

Bell

Fayette Lincoln Scott

Boone

Franklin Logan Shelby

Bourbon

Garrard Madison Simpson

Boyd

Grayson Meade Spencer

Boyle

Green Menifee Taylor

Breckinridge

Greenup Mercer Trimble

Bullitt

Hardin Monroe Warren

Campbell

Harrison Montgomery Woodford

Casey

Hart Nicholas

 

Page 3



--------------------------------------------------------------------------------

Louisiana

Acadia

E Baton Rouge Madison St Landry

Allen

E Carroll Morehouse St Martin

Ascension

E Feliciana Natchitoches St Mary

Assumption

Evangeline Orleans St Tammany

Avoyelles

Franklin Ouachita Tangipahoa

Beauregard

Grant Plaquemines Tensas

Bienville

Iberia Pointe Coupee Terrebonne

Bossier

Iberville Rapides Union

Caddo

Jackson Red River Vermilion

Calcasieu

Jefferson Richland Vernon

Caldwell

Jefferson Davis Sabine Washington

Cameron

Lafayette St Bernard Webster

Catahoula

Lafourche St Charles W Baton Rouge

Claiborne

La Salle St Helena W Carroll

Concordia

Lincoln St James W Feliciana

DeSoto

Livingston St John the Baptist Winn Maine

Androscogin

Hancock Penobscot Somerset

Cumberland

Kennebec Piscataquis Waldo

Franklin

Oxford Sagadahoc York Maryland

Anne Arundel

Cecil Montgomery Wicomico

Baltimore

Dorchester Prince Georges Worcester

Baltimore City

Harford Somerset

Carroll

Howard Talbot Massachusetts

Barnstable

Essex Hampshire Plymouth

Berkshire

Franklin Middlesex Suffolk

Bristol

Hampden Norfolk Worcester Mississippi

Claiborne

Jackson Madison Smith

Clarke

Jasper Marion Stone

Copiah

Jefferson Neshoba Walthall

Covington

Jefferson Davis Newton Warren

Forrest

Jones Pearl River Wayne

George

Kemper Perry Yazoo

Hancock

Lamar Rankin

Harrison

Lauderdale Scott

Hinds

Lawrence Sharkey

Issaquena

Leake Simpson

 

Page 4



--------------------------------------------------------------------------------

Missouri

Barry

  Franklin   New Madrid   St Louis City

Barton

  Greene   Newton   Stoddard

Bollinger

  Henry   Ozark   Stone

Butler

  Hickory   Pemiscot   Taney

Camden

  Iron   Perry   Vernon

Cape Girardeau

  Jasper   Pike   Warren

Carter

  Jackson   Polk   Washington

Cass

  Jefferson   Ray   Wayne

Cedar

  Johnson   Reynolds   Webster

Christian

  Laclede   Ripley   Wright

Clay

  Lafayette   Scott  

Crawford

  Lawrence   St Charles  

Dade

  Lincoln   St Clair  

Dallas

  Madison   St Francois  

Douglas

  McDonald   St Genevieve  

Dunklin

  Mississippi   St Louis   New Hampshire

Belknap

  Coos   Hillsboro   Strafford

Carroll

  Essex, MA   Merrimack   Sullivan

Cheshire

  Grafton   Rockingham   York, ME New Jersey

Bergen

  Hudson    

New York

Chautauqua

  Nassau   Niagara   Suffolk

Erie

     

North Carolina

Alamance

  Franklin   Mecklenburg   Scotland

Bladen

  Gaston   Montgomery   Stokes

Brunswick

  Granville   Moore   Surry

Cabarrus

  Greene   Nash   Tyrell

Caswell

  Guilford   New Hanover   Vance

Catawba

  Halifax   Orange   Wake

Chatham

  Harnett   Person   Warren

Cleveland

  Hoke   Pender   Washington

Columbus

  Iredell   Randolph   Wayne

Cumberland

  Johnston   Richmond   Wilson

Davidson

  Lee   Robeson   Yadkin

Davie

  Lenoir   Rockingham  

Durham

  Lincoln   Rowan  

Forsyth

  Martin   Sampson   Ohio

Athens

  Harrison   Megis   Nobile

Belmont

  Jefferson   Monroe   Washington

Guernsey

     

 

Page 5



--------------------------------------------------------------------------------

Oklahoma

Adair

Grady Muskogee Pottawatomie

Alfalfa

Grant Noble Rogers

Blaine

Hughes Nowata Seminole

Caddo

Kay Okfuskee Sequoyah

Canadian

Kingfisher Oklahoma Tulsa

Cherokee

Leflore Okmulgee Wagoner

Cleveland

Lincoln Osage Washington

Craig

Logan Ottawa Woods

Creek

Major Pawnee

Delaware

Mayes Payne

Garfield

McClain Pontotoc Oregon

Clackamas

Douglas Multnomah Washington

Columbia

Marion Polk Yamhill Pennsylvania

Adams

Butler Fayette Mercer

Allegheny

Chester Greene Perry

Armstrong

Clarion Lancaster Somerset

Beaver

Cumberland Lawrence Venango

Berks

Dauphin Lebanon Washington Westmorland York Puerto Rico

Canovanas

Culebra Loiza San Juan

Carolina

Fajardo Luquillo Trujillo Alto

Ceiba

Guaynabo Rio Grande Vieques Rhode Island

Bristol

Newport Providence Washington

Kent

South Carolina

Abbeville

Chesterfield Hampton Oconee

Aiken

Clarendon Horry Orangeburg

Allendale

Colleton Jasper Pickens

Anderson

Darlington Kershaw Richland

Bamberg

Dillon Lancaster Saluda

Barnwell

Dorchester Laurens Spartanburg

Beaufort

Edgefield Lee Sumter

Berkeley

Fairfield Lexington Union

Calhoun

Florence Marion Williamsburg

Charleston

Georgetown Marlboro York

Cherokee

Greenville McCormick

Chester

Greenwood Newberry

 

Page 6



--------------------------------------------------------------------------------

Tennessee

Anderson

Fayette Knox Roane

Bedford

Fentress Lauderdale Robertson

Benton

Franklin Lewis Rutherford

Bledsoe

Gibson Lincoln Scott

Blount

Giles Loudon Sequatchie

Bradley

Grainger Macon Sevier

Campbell

Greene Madison Shelby

Cannon

Grundy Marion Smith

Carroll

Hamblen Marshall Stewart

Carter

Hamilton Maury Sullivan

Cheatham

Hancock McMinn Sumner

Chester

Hardeman McNairy Tipton

Claiborne

Hardin Meigs Trousdale

Clay

Hawkins Monroe Unicoi

Cocke

Haywood Montgomery Union

Coffee

Henderson Moore Van Buren

Crockett

Henry Morgan Warren

Cumberland

Hickman Obion Washington

Davidson

Houston Overton Weakley

DeKalb

Humphreys Pickett White

Decatur

Jackson Polk Williamson

Dickson

Jefferson Putnam Wilson

Dyer

Johnson Rhea Texas

Atascosa

Comal Hays Wilson

Bandera

Gonzales Kendall

Bexar

Guadalupe Medina Virginia

Albemarle

Dinwiddie Lexington City Richmond

Alleghany

Essex Louisa Richmond City

Amelia

Fauquier Lunenburg Roanoke City

Amherst

Floyd Lynchburg City Rockbridge

Appomattox

Fluvanna Madison Rockingham

Augusta

Franklin Martinsville City Russell

Bedford

Franklin City Mathews Salem

Bedford City

Fredericksburg City Mecklenburg Scott Galax City Middlesex Shenandoah

Botetourt

Giles Montgomery Smyth

Bristol City

Gloucester Nelson Southampton

Brunswick

Goochland New Kent Spotsylvania

Buchanan

Grayson Newport News City Stafford

Buckingham

Greene Norfolk City Staunton City

Buena Vista City

Greensville Northampton Suffolk City

Campbell

Halifax Northumberland Surry

Caroline

Hampton City Nottoway Sussex

Carroll

Hanover Orange Tazewell

Charles City

Harrisonburg Page Virginia Beach City

Charlotte

Henrico Patrick Washington

Charlottesville

Henry Petersburg City Waynesboro City

Chesapeake City

Highland Pittsylvania Westmoreland

 

Page 7



--------------------------------------------------------------------------------

Chesterfield

Hopewell City Poquoson City Williamsburg City

Colonial Heights

Isle Of Wight Portsmouth City Wise

Covington

James City Powhatan Wythe

Craig

King and Queen Prince Edward York

Culpeper

King George Prince George

Cumberland

King William Prince William

Danville City

Lancaster Pulaski

Dickenson

Lee Radford Washington

Benton

Franklin Walla Walla West Virginia

Barbour

Jackson Monroe Summers

Boone

Kanawha Nicholas Taylor

Brooke

Lewis Ohio Tucker

Cabell

Lincoln Pendleton Tyler

Calhoun

Logan Pleasants Upshur

Clay

Marion Pocahontas Webster

Doddridge

Marshall Preston Wetzel

Fayette

Mason Putnam Wirt

Gilmer

McDowell Raleigh Wood

Grant

Mercer Ritchie Wyoming

Greenbrier

Mingo Roane

Harrison

Monongalia Wisconsin

Brown

Kewaunee Oconto Shawano

Calumet

Manitowoc Outagamie Winnebago

 

Page 8



--------------------------------------------------------------------------------

EXHIBIT A:

FORM OF RESTRICTED STOCK AWARD AGREEMENT UNDER THE

AMEDISYS, INC. 2008 OMNIBUS INCENTIVE COMPENSATION PLAN

Amedisys, Inc. (the “Company”) hereby grants to Paul B. Kusserow (“Grantee”)
75,000 shares (the “Shares”) of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), which shall be subject to time-vesting conditions as
provided in this Agreement (the “Agreement”) and in all respects subject to the
terms and conditions of the Company’s 2008 Omnibus Incentive Compensation Plan
(the “Plan”). Capitalized terms used but not otherwise defined in this Agreement
shall have the meanings given them in the Plan.

 

  1. Nature of Award. This award is an award of restricted stock subject to the
Plan.

 

  2. Purchase Price. Grantee shall not be required to pay the Company for the
issuance of the Shares.

 

  3. Grant Date. The Shares shall be granted as of [December     , 2014].

 

  4. Forfeiture/Accelerated Vesting. All Shares granted in accordance with the
terms of this Agreement shall be subject to the forfeiture and accelerated
vesting provisions contained in the employment agreement by and between the
Grantee and the Company dated December 11, 2014 (the “Employment Agreement”).

 

  5. Issuance of Shares. The Shares shall be issued and escrowed, pending the
vesting of the Shares, pursuant to the provisions of Sections 5, 6 and 7 hereof
and in accordance with the Plan, as follows:

 

  (i) Issuance. The Company shall cause the Company’s transfer agent to issue
the Shares in book entry form in the name of Grantee.

 

  (ii) Escrow of Shares. The shares shall be held in escrow by the Company until
such time as (a) Grantee becomes vested in the Shares in accordance with the
provisions of this Agreement and (b) the Company delivers Shares that have
vested to Grantee.

 

  (iii) Vesting. Subject to Section 4 of this Agreement, the Shares shall vest,
if at all, in accordance with the following schedule: 18,750 of the Shares shall
vest on the first through fourth anniversaries of the Grant Date (each such
date, a “Vesting Date”), provided that on each such Vesting Date, the Grantee is
still employed by the Company. For avoidance of doubt, except as expressly
provided in the Employment Agreement, there shall be no proportionate or partial
vesting in the periods prior to each Vesting Date and vesting shall occur only
on the applicable Vesting Date pursuant to this Section 5(iii).

 

  (iv) Delivery. Vested Shares shall be delivered in book entry form, free of
all restrictions, to Grantee or to his/her legal representative, beneficiary or
heir.

 

  6. Restrictions on Issuance and Transferability. Shares may not be issued if
such issuance would constitute a violation of any applicable federal or state
securities or other laws or regulations or any rules or regulations of any stock
exchange on which the Common Stock may be listed. Additionally, the Shares may
not be transferred, pledged, hypothecated, sold, or otherwise alienated or
encumbered until such time as they are vested, delivered to Grantee by the
Company and the restrictions validly removed.

 

  7. Legend. The Shares shall be issued in book entry form. The book entry (or
record of ownership) shall bear a legend in substantially the following form:

The transferability of the shares of Common Stock held in the name of the
registered owner is restricted by and the subject to the terms and conditions
(including conditions of forfeiture) contained in the Amedisys, Inc. 2008
Omnibus Incentive Compensation Plan, and in an Agreement entered into between
the registered owner and the Company. Copies of the Plan and the Agreement are
on file in the office of the Secretary of the Company.



--------------------------------------------------------------------------------

  8. Rights as Stockholder. Except as otherwise provided in this Section 8,
during the term hereof, Grantee shall have all the rights of a stockholder with
respect to the Shares, including without limitation, the right to vote such
Shares. Dividends paid with respect to the Shares in cash, Common Stock or other
property or rights to acquire Common Stock in the Company shall be paid to
Grantee on the Vesting Date of the Shares to which the dividend relates.

 

  9. Non-Transferability of Award. During the lifetime of Grantee, the Shares
may only be issued in the name of Grantee. This Agreement is not assignable or
transferable otherwise than by will or by the laws of descent and distribution
or pursuant to certain domestic relations orders. The terms of this Agreement
shall be binding on Grantee’s heirs and successors and on the administrators and
executors of Grantee’s estate.

 

  10. Independent Legal and Tax Advice. Grantee has had the opportunity to
obtain independent legal and tax advice regarding the grant and exercise of this
Agreement and the disposition of any Shares acquired thereby. By executing this
Agreement, Grantee hereby agrees to remit when due any federal or state income
or other taxes, which are required to be withheld or that may otherwise be
levied against Grantee as a result of this Agreement. Grantee may satisfy this
obligation to remit taxes in whole or in part by electing (the “Election”) to
have the Company withhold Shares upon vesting, which Shares shall have a value
equal to the dollar amount required to be withheld or paid to satisfy such tax
obligations. For purposes of this Section 10, the minimum statutory tax
withholding rate coincides with the rates applicable to supplemental taxable
income in all relevant taxing jurisdictions (e.g., for federal, state and local
tax purposes, including payroll taxes). No Shares may be withheld to pay tax
obligations in excess of the minimum statutory tax withholding requirements. The
value of the Shares withheld shall be based on the Fair Market Value of Shares
on the date that the amount of tax to be withheld or paid shall be determined
(the “Tax Date”). Each Election must be made prior to the Tax Date. The
Committee may disapprove of any Election or may suspend or terminate the right
to make Elections. If a Grantee makes an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, with respect to Shares, an Election
is not permitted to be made.

 

  11. Amendment. This Agreement may not be amended, modified or waived except by
a written instrument signed by the party against whom enforcement of any such
modification, amendment or waiver is sought.

 

  12. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to Amedisys, Inc. at its principal business address in care of the
Corporate Secretary of the Company, and any notice to the Grantee will be
addressed to the Grantee at the current address shown on the books and records
of the Company. Any notice shall be sent by registered or certified mail or
overnight courier service.

 

  13. Governing Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the laws of the State of Delaware.

 

  14. Supersedes Prior Agreements. This Agreement shall supersede and replace
all prior agreements and understandings, oral or written, between the Company
and Grantee, other than the Employment Agreement, regarding the grant of any
nonvested stock contemplated hereby.

 

  15. Community Property. Without prejudice to the actual rights of the spouses
as between each other, for all purposes of this Agreement, Grantee shall be
treated as agent and attorney-in-fact for that interest held or claimed by
his/her spouse with respect to this Agreement and the Shares, and the parties to
this Agreement shall act in all matters as if Grantee was the sole owner of this
Agreement and the Shares. This appointment is coupled with an interest and is
irrevocable.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and the Grantee has executed this Agreement
effective as of the Grant Date.

 

AMEDISYS, INC. BY:

 

Nathaniel M. Zilkha Chairman of the Compensation Committee GRANTEE

 

Paul B. Kusserow

 

3



--------------------------------------------------------------------------------

EXHIBIT B:

FORM OF STOCK OPTION AWARD AGREEMENT UNDER THE

AMEDISYS, INC. 2008 OMNIBUS INCENTIVE COMPENSATION PLAN

This Stock Option Agreement (this “Agreement”), dated as of [December     ,
2014] (the “Grant Date”), is by and between Amedisys, Inc., a Delaware
corporation (the “Company”), and Paul B. Kusserow (the “Award Recipient”).
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Plan (as defined below).

RECITALS

WHEREAS, the Company has established and maintains its 2008 Omnibus Incentive
Compensation Plan (the “Plan”) for the benefit of its employees;

WHEREAS, the Award Recipient is employed as the President and Chief Executive
Officer of the Company;

WHEREAS, pursuant to the terms of the Employment Agreement by and between the
Award Recipient and the Company dated December 11, 2014 (the “Employment
Agreement”), the Company wishes to grant to the Award Recipient Non-Qualified
Stock Options (“Options”) under the terms of the Plan, subject to certain
restrictions and limitations; and

WHEREAS, the Award Recipient desires to receive a grant of such Options from the
Company;

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Award Recipient agree as follows:

 

  1. Grant of Options.

 

  (a) Number of Options and Exercise Price. The Company hereby grants to the
Award Recipient, effective as of the Grant Date, 250,000 Options under the Plan,
each such Option contingently entitling the Award Recipient to purchase one
share of the Company’s common stock, $0.001 par value per share (the “Stock”),
at an exercise price of [insert closing market price on grant date] per share
(the “Exercise Price”), subject to the vesting schedules and other terms and
conditions set forth below. Unless and until the Options will have vested
pursuant to Section 1(b) of this Agreement, the Award Recipient will have no
right to purchase any shares of Stock pursuant to Section 2 of this Agreement.

 

  (b) Vesting Schedule. Subject to Section 6 of this Agreement, the Options
granted under Section 1(a) shall vest, if at all, in accordance with the
following schedule: 62,500 of the Options shall vest on the first through fourth
anniversaries of the Grant Date (each such date, a “Vesting Date”), provided
that on each such Vesting Date, the Award Recipient is still employed by the
Company. For avoidance of doubt, except as expressly provided in the Employment
Agreement, there shall be no proportionate or partial vesting in the periods
prior to each Vesting Date and vesting shall occur only on the applicable
Vesting Date pursuant to this Section 1(b).

 

  2. Exercise of Option.

 

  (a)

Method of Exercise. The Options may be exercised (i) by giving written notice to
the Company specifying the number of whole shares of Stock to be purchased and
accompanying such notice with payment therefor in full (or arrangement made for
such payment to the Company’s satisfaction) either (A) in cash, (B) by delivery
(either actual delivery or by attestation procedures established by the Company)
to the Company of previously owned whole shares of Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price



--------------------------------------------------------------------------------

  payable by reason of such exercise, (C) authorizing the Company to withhold
whole shares of Stock that would otherwise be delivered having an aggregate Fair
Market Value, determined as of the date of exercise, equal to the amount
necessary to satisfy such obligation, (D) in cash by a broker-dealer acceptable
to the Company to whom the Award Recipient has submitted an irrevocable notice
of exercise or (E) a combination of (A), (B) and (C) and (ii) by executing such
documents as the Company may reasonably request. Any fraction of a share of
Stock which would be required to pay such purchase price shall be disregarded
and the remaining amount due shall be paid in cash by the Award Recipient. No
shares of Stock shall be issued and no certificate representing Stock shall be
delivered until the full purchase price therefor and any withholding taxes
thereon, as described in Section 8, have been paid (or arrangement made for such
payment to the Company’s satisfaction).

 

  (b) Transfer of Shares. No shares of Stock will be issued pursuant to the
exercise of this Option unless such issuance and exercise compiles with relevant
provisions of law (including federal and state securities laws) and the
requirements of any stock exchange upon which the Stock may then be listed.

 

  3. Type of Option. This Option is a Non-Qualified Stock Option and is not
intended to be treated as a stock option described in subsection (b) of
Section 422 of the Code.

 

  4. Term of Option/ Expiration Date. The term of this Option shall be for a
period of ten (10) years from the Grant Date set forth above. Subject to
Section 6, this Option will terminate upon the termination of the Award
Recipient’s employment with the Company. If such termination is not for Cause
(as defined in the Employment Agreement), the Award Recipient will have until
the earlier of [insert date that is 10 years from the date of grant] and the
90th day following the Award Recipient’s termination of employment to exercise
any options that were vested as of the date of termination of employment. If the
Award Recipient’s employment is terminated for Cause, this entire Option shall
terminate immediately upon his termination.

 

  5. Restrictions on Transfer. During the lifetime of the Award Recipient, the
Options may be exercised only by the Award Recipient. This Agreement and the
Options are not assignable or transferable other than by will or by the laws of
descent and distribution or pursuant to certain domestic relations orders. The
terms of this Agreement shall be binding on the Award Recipient’s heirs and
successors and on the administrators and executors of the Award Recipient’s
estate. Any attempt to transfer the Award Recipient’s rights under this
Agreement or the Options granted hereby other than in accordance with the
provisions of this Section 5 shall cause all rights of the Award Recipient
hereunder to be immediately forfeited.

 

  6. Forfeiture/Accelerated Vesting. All Options and underlying shares of Stock
shall be subject to the forfeiture and accelerated vesting provisions contained
in the Employment Agreement.

 

  7. Rights as Stockholder. The Award Recipient shall have none of the rights of
a stockholder with respect to any Stock subject to the Option until such Stock
shall be issued upon the exercise of the Option.

 

  8. Withholding. Prior to the issuance or delivery of any shares of Stock in
connection with the exercise of the Options, payment must be made by the Award
Recipient of any federal, state, local or other taxes that may be required to be
withheld or paid in connection with such exercise. The Award Recipient may
satisfy any such obligation by any of the following means: (A) a cash payment to
the Company, (B) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of previously owned whole shares of
Stock having an aggregate Fair Market Value, determined as of the date that the
amount of tax is to be withheld or paid (the “Tax Date”), equal to the amount
necessary to satisfy any such obligation, (C) authorizing the Company to
withhold whole shares of Stock which would otherwise be delivered having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the amount
necessary to satisfy any such obligation, (D) a cash payment by a broker-dealer
acceptable to the Company to whom the Award Recipient has submitted an
irrevocable notice of exercise or (E) any combination of (A), (B) and (C).
Shares of Stock to be delivered or withheld may not have an aggregate Fair
Market Value in excess of the amount determined by applying the minimum
statutory withholding rate. Any fraction of a share of Stock which would be
required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by the Award Recipient.

 

2



--------------------------------------------------------------------------------

  9. Plan Incorporated by Reference. This grant of Options is made pursuant to
the Plan, and in all respects will be interpreted in accordance with the Plan.
The Compensation Committee has the authority to interpret and construe this
Agreement pursuant to the terms of the Plan, and its decisions are conclusive as
to any questions arising hereunder. The Award Recipient hereby acknowledges
receipt from the Company of a copy of the current version of the Plan, which
shall be deemed to be incorporated in and form a part hereof. The Award
Recipient acknowledges that in the event of any conflict between the terms of
this Agreement and the terms of the Plan, as the same may be amended and in
effect from time to time, the terms of the Plan shall prevail.

 

  10. No Employment or Other Rights. This grant of Options does not confer upon
the Award Recipient any right to be continued in the employment of the Company
or any subsidiary or interfere in any way with the right of the Company to
terminate the Award Recipient’s employment at any time, for any reason, with or
without cause, or to decrease the Award Recipient’s compensation or benefits.
This grant of Options is a one-time benefit and does not create any contractual
or other right to receive additional Options or other benefits in lieu of
Options in the future.

 

  11. Applicable Law. The validity, construction, interpretation and effect of
this Agreement will be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

 

  12. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to Amedisys, Inc. at its principal business address in care of the
Corporate Secretary of the Company, and any notice to the Award Recipient will
be addressed to the Award Recipient at the current address shown on the books
and records of the Company. Any notice shall be sent by registered or certified
mail or overnight courier service.

 

  13. Entire Agreement. This Agreement and the Plan contain the entire agreement
between the Award Recipient and the Company regarding the grant of Options and
supersede all prior arrangements or understandings, other than the Employment
Agreement, with respect thereto.

 

  14. Amendment. This Agreement may not be amended, modified or waived except by
a written instrument signed by the party against whom enforcement of any such
modification, amendment or waiver is sought.

 

  15. Community Property. Without prejudice to the actual rights of the spouses
as between each other, for all purposes of this Agreement, the Award Recipient
shall be treated as agent and attorney-in-fact for that interest held or claimed
by his spouse with respect to this Agreement, the Options and any shares of
Stock purchased and delivered in accordance with Section 2 or this Agreement,
and the parties to this Agreement shall act in all matters as if the Award
Recipient was the sole owner of this Agreement and the shares of Stock. This
appointment is coupled with an interest and is irrevocable.

[Signature page follows below]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and the Award Recipient has executed this
Agreement effective as of the Grant Date.

 

AMEDISYS, INC. BY:

 

Nathaniel M. Zilkha Chairman of the Compensation Committee

AWARD RECIPIENT

 

 

Paul B. Kusserow

 

4



--------------------------------------------------------------------------------

EXHIBIT C:

FORM OF RESTRICTED PERFORMANCE STOCK AWARD AGREEMENT UNDER THE

AMEDISYS, INC. 2008 OMNIBUS INCENTIVE COMPENSATION PLAN

Amedisys, Inc. (the “Company”) hereby grants to Paul B. Kusserow (“Grantee”)
75,000 shares (the “Shares”) of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), which shall be subject to performance-vesting
conditions as provided in Schedule 1 of this Agreement (the “Agreement”) and in
all respects subject to the terms and conditions of the Company’s 2008 Omnibus
Incentive Compensation Plan (the “Plan”). Capitalized terms used but not
otherwise defined in this Agreement shall have the meanings given them in the
Plan.

 

  1. Nature of Award. This award is an award of restricted stock subject to the
Plan.

 

  2. Purchase Price. Grantee shall not be required to pay the Company for the
issuance of the Shares.

 

  3. Grant Date. The Shares shall be granted as of [                    , 2015].

 

  4. Forfeiture/Accelerated Vesting. All Shares granted in accordance with the
terms of this Agreement shall be subject to the forfeiture and accelerated
vesting provisions contained in the employment agreement by and between the
Grantee and the Company dated December 11, 2014 (the “Employment Agreement”).

 

  5. Issuance of Shares. The Shares shall be issued and escrowed, pending the
vesting of the Shares, pursuant to the provisions of Sections 5, 6 and 7 hereof
and in accordance with the Plan, as follows:

 

  (i) Issuance. The Company shall cause the Company’s transfer agent to issue
the Shares in book entry form in the name of Grantee.

 

  (ii) Escrow of Shares. The shares shall be held in escrow by the Company until
such time as (a) Grantee becomes vested in the Shares in accordance with the
provisions of this Agreement and (b) the Company delivers Shares that have
vested to Grantee.

 

  (iii) Vesting. Subject to Section 4 of this Agreement, the Shares shall vest,
if at all, based on the certification by the Compensation Committee of the Board
of Directors of the Company (the “Compensation Committee”) of the achievement of
the Performance Measures set forth in Schedule 1 attached hereto, provided that
on each applicable Vesting Date (as defined in Schedule 1), the Grantee is still
employed by the Company. Subject to Section 4 above, within 60 days following
the end of each Performance Period (as defined in Schedule 1), the Compensation
Committee will determine whether the Performance Measures have been satisfied
and notify the Grantee. For avoidance of doubt, except as expressly provided in
the Employment Agreement, there shall be no proportionate or partial vesting in
the periods prior to each Vesting Date and vesting shall occur only following
the Compensation Committee’s certification that the Performance Measures have
been achieved.

 

  (iv) Delivery. Vested Shares shall be delivered in book entry form, free of
all restrictions, to Grantee or to his/her legal representative, beneficiary or
heir.

 

  6. Restrictions on Issuance and Transferability. Shares may not be issued if
such issuance would constitute a violation of any applicable federal or state
securities or other laws or regulations or any rules or regulations of any stock
exchange on which the Common Stock may be listed. Additionally, the Shares may
not be transferred, pledged, hypothecated, sold, or otherwise alienated or
encumbered until such time as they are vested, delivered to Grantee by the
Company and the restrictions validly removed.



--------------------------------------------------------------------------------

  7. Legend. The Shares shall be issued in book entry form. The book entry (or
record of ownership) shall bear a legend in substantially the following form:

The transferability of the shares of Common Stock held in the name of the
registered owner is restricted by and the subject to the terms and conditions
(including conditions of forfeiture) contained in the Amedisys, Inc. 2008
Omnibus Incentive Compensation Plan, and in an Agreement entered into between
the registered owner and the Company. Copies of the Plan and the Agreement are
on file in the office of the Secretary of the Company.

 

  8. Rights as Stockholder. Except as otherwise provided in this Section 8,
during the term hereof, Grantee shall have all the rights of a stockholder with
respect to the Shares, including without limitation, the right to vote such
Shares. Dividends paid with respect to the Shares in cash, Common Stock or other
property or rights to acquire Common Stock in the Company shall be paid to
Grantee on the Vesting Date of the Shares to which the dividend relates.

 

  9. Non-Transferability of Award. During the lifetime of Grantee, the Shares
may only be issued in the name of Grantee. This Agreement is not assignable or
transferable otherwise than by will or by the laws of descent and distribution
or pursuant to certain domestic relations orders. The terms of this Agreement
shall be binding on Grantee’s heirs and successors and on the administrators and
executors of Grantee’s estate.

 

  10. Independent Legal and Tax Advice. Grantee has had the opportunity to
obtain independent legal and tax advice regarding the grant and exercise of this
Agreement and the disposition of any Shares acquired thereby. By executing this
Agreement, Grantee hereby agrees to remit when due any federal or state income
or other taxes, which are required to be withheld or that may otherwise be
levied against Grantee as a result of this Agreement. Grantee may satisfy this
obligation to remit taxes in whole or in part by electing (the “Election”) to
have the Company withhold Shares upon vesting, which Shares shall have a value
equal to the dollar amount required to be withheld or paid to satisfy such tax
obligations. For purposes of this Section 10, the minimum statutory tax
withholding rate coincides with the rates applicable to supplemental taxable
income in all relevant taxing jurisdictions (e.g., for federal, state and local
tax purposes, including payroll taxes). No Shares may be withheld to pay tax
obligations in excess of the minimum statutory tax withholding requirements. The
value of the Shares withheld shall be based on the Fair Market Value of Shares
on the date that the amount of tax to be withheld or paid shall be determined
(the “Tax Date”). Each Election must be made prior to the Tax Date. The
Committee may disapprove of any Election or may suspend or terminate the right
to make Elections. If a Grantee makes an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, with respect to Shares, an Election
is not permitted to be made.

 

  11. Amendment. This Agreement may not be amended, modified or waived except by
a written instrument signed by the party against whom enforcement of any such
modification, amendment or waiver is sought.

 

  12. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to Amedisys, Inc. at its principal business address in care of the
Corporate Secretary of the Company, and any notice to the Grantee will be
addressed to the Grantee at the current address shown on the books and records
of the Company. Any notice shall be sent by registered or certified mail or
overnight courier service.

 

  13. Governing Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the laws of the State of Delaware.

 

  14. Supersedes Prior Agreements. This Agreement shall supersede and replace
all prior agreements and understandings, oral or written, between the Company
and Grantee, other than the Employment Agreement, regarding the grant of any
restricted stock contemplated hereby.

 

  15. Community Property. Without prejudice to the actual rights of the spouses
as between each other, for all purposes of this Agreement, Grantee shall be
treated as agent and attorney-in-fact for that interest held or claimed by
his/her spouse with respect to this Agreement and the Shares, and the parties to
this Agreement shall act in all matters as if Grantee was the sole owner of this
Agreement and the Shares. This appointment is coupled with an interest and is
irrevocable.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and the Grantee has executed this Agreement
effective as of the Grant Date.

 

AMEDISYS, INC. BY:

 

Nathaniel M. Zilkha Chairman of the Compensation Committee

GRANTEE

 

 

Paul B. Kusserow

 

3



--------------------------------------------------------------------------------

Exhibit A: Vesting Schedule for Shares Subject to Performance-Based Vesting
Conditions

[To be inserted]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT D:

FORM OF PERFORMANCE STOCK OPTION AWARD AGREEMENT UNDER THE

AMEDISYS, INC. 2008 OMNIBUS INCENTIVE COMPENSATION PLAN

This Stock Option Agreement (this “Agreement”), dated as of
[                    , 2015] (the “Grant Date”), is by and between Amedisys,
Inc., a Delaware corporation (the “Company”), and Paul B. Kusserow (the “Award
Recipient”). Capitalized terms used but not otherwise defined herein shall have
the meaning ascribed to them in the Plan (as defined below).

RECITALS

WHEREAS, the Company has established and maintains its 2008 Omnibus Incentive
Compensation Plan (the “Plan”) for the benefit of its employees;

WHEREAS, the Award Recipient is employed as the President and Chief Executive
Officer of the Company;

WHEREAS, pursuant to the terms of the Employment Agreement by and between the
Award Recipient and the Company dated December 11, 2014 (the “Employment
Agreement”), the Company wishes to grant to the Award Recipient Non-Qualified
Stock Options (“Options”) under the terms of the Plan, subject to certain
restrictions and limitations; and

WHEREAS, the Award Recipient desires to receive a grant of such Options from the
Company;

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Award Recipient agree as follows:

 

  1. Grant of Options.

 

  (a) Number of Options and Exercise Price. The Company hereby grants to the
Award Recipient, effective as of the Grant Date, 250,000 Options under the Plan,
each such Option contingently entitling the Award Recipient to purchase one
share of the Company’s common stock, $0.001 par value per share (the “Stock”),
at an exercise price of [insert closing market price on grant date] per share
(the “Exercise Price”), subject to the vesting schedules and other terms and
conditions set forth below. Unless and until the Options will have vested
pursuant to Section 1(b) of this Agreement, the Award Recipient will have no
right to purchase any shares of Stock pursuant to Section 2 of this Agreement.

 

  (b) Vesting Schedule. Subject to Section 6 of this Agreement, the Options
granted under Section 1(a) shall vest, if at all, based on the certification by
the Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) of the achievement of the Performance Measures set
forth in Schedule 1 attached hereto, provided that on each applicable Vesting
Date (as defined in Schedule 1), the Award Recipient is still employed by the
Company. Within 60 days following the end of each Performance Period (as defined
in Schedule 1), the Compensation Committee will determine whether the
Performance Measures have been satisfied and notify the Award Recipient. For
avoidance of doubt, except as expressly provided in the Employment Agreement,
there shall be no proportionate or partial vesting in the periods prior to each
Vesting Date and vesting shall occur only following the Compensation Committee’s
certification that the Performance Measures have been achieved.

 

  2. Exercise of Option.

 

  (a)

Method of Exercise. The Options may be exercised (i) by giving written notice to
the Company specifying the number of whole shares of Stock to be purchased and
accompanying such notice



--------------------------------------------------------------------------------

  with payment therefor in full (or arrangement made for such payment to the
Company’s satisfaction) either (A) in cash, (B) by delivery (either actual
delivery or by attestation procedures established by the Company) to the Company
of previously owned whole shares of Stock having a Fair Market Value, determined
as of the date of exercise, equal to the aggregate purchase price payable by
reason of such exercise, (C) authorizing the Company to withhold whole shares of
Stock that would otherwise be delivered having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the amount necessary to satisfy
such obligation, (D) in cash by a broker-dealer acceptable to the Company to
whom the Award Recipient has submitted an irrevocable notice of exercise or
(E) a combination of (A), (B) and (C) and (ii) by executing such documents as
the Company may reasonably request. Any fraction of a share of Stock which would
be required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the Award Recipient. No shares of Stock
shall be issued and no certificate representing Stock shall be delivered until
the full purchase price therefor and any withholding taxes thereon, as described
in Section 8, have been paid (or arrangement made for such payment to the
Company’s satisfaction).

 

  (b) Transfer of Shares. No shares of Stock will be issued pursuant to the
exercise of this Option unless such issuance and exercise compiles with relevant
provisions of law (including federal and state securities laws) and the
requirements of any stock exchange upon which the Stock may then be listed.

 

  3. Type of Option. This Option is a Non-Qualified Stock Option and is not
intended to be treated as a stock option described in subsection (b) of
Section 422 of the Code.

 

  4. Term of Option. The term of this Option shall be for a period of ten
(10) years from the Grant Date set forth above. Subject to Section 6, this
Option will terminate upon the termination of the Award Recipient’s employment
with the Company. If such termination is not for Cause (as defined in the
Employment Agreement), the Award Recipient will have until the earlier of
[insert date that is 10 years from the date of grant] and the 90th day following
the Award Recipient’s termination of employment to exercise any options that
were vested as of the date of termination of employment. If the Award
Recipient’s employment is terminated for Cause, this entire Option shall
terminate immediately upon his termination.

 

  5. Restrictions on Transfer. During the lifetime of the Award Recipient, the
Options may be exercised only by the Award Recipient. This Agreement and the
Options are not assignable or transferable other than by will or by the laws of
descent and distribution or pursuant to certain domestic relations orders. The
terms of this Agreement shall be binding on the Award Recipient’s heirs and
successors and on the administrators and executors of the Award Recipient’s
estate. Any attempt to transfer the Award Recipient’s rights under this
Agreement or the Options granted hereby other than in accordance with the
provisions of this Section 5 shall cause all rights of the Award Recipient
hereunder to be immediately forfeited.

 

  6. Forfeiture/Accelerated Vesting. All Options and underlying shares of Stock
shall be subject to the forfeiture and accelerated vesting provisions contained
in the Employment Agreement.

 

  7. Rights as Stockholder. The Award Recipient shall have none of the rights of
a stockholder with respect to any Stock subject to the Option until such Stock
shall be issued upon the exercise of the Option.

 

  8.

Withholding. Prior to the issuance or delivery of any shares of Stock in
connection with the exercise of the Options, payment must be made by the Award
Recipient of any federal, state, local or other taxes that may be required to be
withheld or paid in connection with such exercise. The Award Recipient may
satisfy any such obligation by any of the following means: (A) a cash payment to
the Company, (B) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of previously owned whole shares of
Stock having an aggregate Fair Market Value, determined as of the date that the
amount of tax is to be withheld or paid (the “Tax Date”), equal to the amount
necessary to satisfy any such obligation, (C) authorizing the Company to
withhold whole shares of Stock which would otherwise be delivered having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the amount
necessary to satisfy any such obligation, (D) a cash payment by a broker-dealer
acceptable to the Company

 

2



--------------------------------------------------------------------------------

  to whom the Award Recipient has submitted an irrevocable notice of exercise or
(E) any combination of (A), (B) and (C). Shares of Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate. Any fraction of a
share of Stock which would be required to satisfy such an obligation shall be
disregarded and the remaining amount due shall be paid in cash by the Award
Recipient.

 

  9. Plan Incorporated by Reference. This grant of Options is made pursuant to
the Plan, and in all respects will be interpreted in accordance with the Plan.
The Compensation Committee has the authority to interpret and construe this
Agreement pursuant to the terms of the Plan, and its decisions are conclusive as
to any questions arising hereunder. The Award Recipient hereby acknowledges
receipt from the Company of a copy of the current version of the Plan, which
shall be deemed to be incorporated in and form a part hereof. The Award
Recipient acknowledges that in the event of any conflict between the terms of
this Agreement and the terms of the Plan, as the same may be amended and in
effect from time to time, the terms of the Plan shall prevail.

 

  10. No Employment or Other Rights. This grant of Options does not confer upon
the Award Recipient any right to be continued in the employment of the Company
or any subsidiary or interfere in any way with the right of the Company to
terminate the Award Recipient’s employment at any time, for any reason, with or
without cause, or to decrease the Award Recipient’s compensation or benefits.
This grant of Options is a one-time benefit and does not create any contractual
or other right to receive additional Options or other benefits in lieu of
Options in the future.

 

  11. Applicable Law. The validity, construction, interpretation and effect of
this Agreement will be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

 

  12. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to Amedisys, Inc. at its principal business address in care of the
Corporate Secretary of the Company, and any notice to the Award Recipient will
be addressed to the Award Recipient at the current address shown on the books
and records of the Company. Any notice shall be sent by registered or certified
mail or overnight courier service.

 

  13. Entire Agreement. This Agreement and the Plan contain the entire agreement
between the Award Recipient and the Company regarding the grant of Options and
supersede all prior arrangements or understandings, other than the Employment
Agreement, with respect thereto.

 

  14. Amendment. This Agreement may not be amended, modified or waived except by
a written instrument signed by the party against whom enforcement of any such
modification, amendment or waiver is sought.

 

  15. Community Property. Without prejudice to the actual rights of the spouses
as between each other, for all purposes of this Agreement, the Award Recipient
shall be treated as agent and attorney-in-fact for that interest held or claimed
by his spouse with respect to this Agreement, the Options and any shares of
Stock purchased and delivered in accordance with Section 2 or this Agreement,
and the parties to this Agreement shall act in all matters as if the Award
Recipient was the sole owner of this Agreement and the shares of Stock. This
appointment is coupled with an interest and is irrevocable.

[Signature page follows below]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and the Award Recipient has executed this
Agreement effective as of the Grant Date.

 

AMEDISYS, INC. BY:

 

Nathaniel M. Zilkha Chairman of the Compensation Committee AWARD RECIPIENT

 

Paul B. Kusserow

 

4



--------------------------------------------------------------------------------

Exhibit A: Vesting Schedule for Options Subject to Performance-Based Vesting
Conditions

[To be inserted]

 

A-1